SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Index (Expressed in millions of reais, unless otherwise indicated) Independent auditor's report 3 Statement of Financial Position 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 9 Statement of Added Value 10 Notes to the financial statements 11 1. The Company and its operations 11 2. Basis of preparation of financial statements 11 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 12 4. Summary of significant accounting policies 18 5. Critical accounting policies: key estimates and judgments 29 6. New standards and interpretations 34 7. Cash and cash equivalents and Marketable securities 35 8. Trade and other receivables 36 9. Inventories 39 10. Disposal of assets and legal mergers 39 11. Investments 41 12. Property, plant and equipment 45 13. Intangible assets 47 14. Impairment 48 15. Exploration for and evaluation of oil and gas reserves 54 16. Trade payables 56 17. Finance debt 56 18. Leases 60 19. Related party transactions 61 20. Provision for decommissioning costs 66 21. Taxes 61 22. Employee benefits (Post-Employment) 73 23. Shareholders’ equity 80 24. Sales revenues 82 25. Other expenses, net 82 26. Costs and Expenses by nature 83 27. Net finance income (expense), net 83 28. Supplemental information on statement of cash flows 84 29. Segment information 85 30. Provisions for legal proceedings 89 31. Commitment to purchase natural gas 85 32. Collateral for crude oil exploration concession agreements 95 33. Risk management 95 34. Fair value of financial assets and liabilities 102 35. Subsequent events 103 Social Balance 104 Supplementary information on Oil and Gas Exploration and Production 106 2 Independent auditor's report To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have audited the accompanying parent company financial statements of Petróleo Brasileiro S.A. Petrobras ("Company" or "Petrobras"), which comprise the balance sheet as of December 31, 2015 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as of December 31, 2015 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal controls. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras as of December 31, 2015, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of December 31, 2015, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis – Impact of the “Lava Jato Operation” on the Company We draw attention to note 3 to the financial statements which describes the impact of the "Lava Jato Operation" on the Company, including: (i) the write-off, in 2014, of R$ 6,194 million in the consolidated financial statements (R$ 4,788 million in the parent company financial statements) related to overpayments incorrectly capitalized on the acquisition of property, plant and equipment; (ii) actions being taken in response to this matter, including internal investigations which are being conducted by outside legal counsel under the supervision of a Special Committee created by the Company; 3 (iii) the investigation being conducted by the U.S. Securities and Exchange Commission – SEC; and (iv) the Civil Inquiry by the State of São Paulo Public Prosecutor’s Office to determine potential damages caused to investors in the Brazilian stock market. We also draw attention to note 30.4 to the financial statements which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated due to their current status. Our opinion is not modified as a result of these matters. Other matters Supplementary information - Statements of added value We have also audited the parent company and consolidated statements of value added for the year ended December 31, 2015, the presentation of which is required by Brazilian Corporation Law for publicly listed companies, which are the responsibility of the Company's management, considered as supplementary information for IFRS, which does not require the presentation of the statements of value added. These statements were submitted to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Rio de Janeiro, March 21, 2016 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 4 Statement of Financial Position December 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Consolidated Parent Company Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 7 97,845 44,239 16,553 5,094 Trade payables 16 24,913 25,924 28,172 26,575 Marketable securities 7 3,047 24,763 10,794 15,472 Finance debt 17 57,334 31,523 52,913 50,130 Trade and other receivables, net 8 22,659 21,167 20,863 19,319 Finance lease obligations 18 48 42 1,568 1,609 Inventories 9 29,057 30,457 24,015 24,461 Income taxes payable 21.1 410 657 − − Recoverable income taxes 21.1 3,839 2,823 1,520 1,297 Other taxes payable 21.1 13,139 10,796 11,762 9,507 Other recoverable taxes 21.1 6,893 7,300 4,986 5,609 Payroll, profit sharing and related charges 5,085 5,489 4,212 4,695 Advances to suppliers 421 1,123 208 923 Pension and medical benefits 22 2,556 2,115 2,436 2,026 Other current assets 5,225 3,138 2,979 1,965 Other current liabilities 7,599 6,113 3,696 2,727 168,986 135,010 81,918 74,140 111,084 82,659 104,759 97,269 Assets classified as held for sale 10.3 595 13 535 10 Liabilities on assets classified as held for sale 10.3 488 − 488 − 169,581 135,023 82,453 74,150 111,572 82,659 105,247 97,269 Non-current assets Non-current liabilities Long-term receivables Finance debt 17 435,313 319,322 245,439 151,399 Trade and other receivables, net 8 14,327 12,834 6,361 10,671 Finance lease obligations 18 154 148 5,426 4,293 Marketable securities 7 342 290 260 249 Deferred income taxes 21.6 906 8,052 − 9,062 Judicial deposits 30.2 9,758 7,124 8,590 5,927 Pension and medical benefits 22 47,618 43,803 44,546 41,108 Deferred income taxes 21.6 23,490 2,673 15,156 − Provisions for legal proceedings 30.1 8,776 4,091 7,282 3,338 Other tax assets 21.1 11,017 10,645 9,485 8,943 Provision for decommissioning costs 20 35,728 21,958 34,641 20,630 Advances to suppliers 6,395 6,398 1,017 1,056 Other non-current liabilities 2,138 2,620 1,334 1,994 Other non-current assets 9,550 10,140 8,216 8,206 530,633 399,994 338,668 231,824 74,879 50,104 49,085 35,052 642,205 482,653 443,915 329,093 Shareholders' equity Share capital 23.1 205,432 205,432 205,432 205,432 Investments 11 13,772 15,282 115,536 82,481 Capital transactions 23.2 21 (646) 237 (430) Property, plant and equipment 12 629,831 580,990 442,439 437,150 Profit reserves 23.3 92,612 127,438 92,396 127,222 Intangible assets 13 12,072 11,976 9,133 9,108 Other comprehensive income 23.4 (43,334) (23,376) (43,334) (23,376) 730,554 658,352 616,193 563,791 254,731 308,848 254,731 308,848 Non-controlling interests 11.5 3,199 1,874 − − 257,930 310,722 254,731 308,848 900,135 793,375 698,646 637,941 900,135 793,375 698,646 637,941 The Notes form an integral part of these Financial Statements. 5 Statement of Income December 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Note Sales revenues 24 321,638 337,260 251,023 269,568 Cost of sales (223,062) (256,823) (174,717) (208,174) Gross profit 98,576 80,437 76,306 61,394 Income (expenses) Selling expenses (15,893) (15,974) (15,130) (17,430) General and administrative expenses (11,031) (11,223) (7,561) (7,983) Exploration costs 15 (6,467) (7,135) (5,261) (6,720) Research and development expenses (2,024) (2,589) (2,011) (2,562) Other taxes (9,238) (1,801) (7,730) (1,045) Impairment of property, plant and equipment, intangible and other assets 14 (47,676) (44,636) (33,468) (34,814) Write-off - overpayments incorrectly capitalized 3 − (6,194) − (4,788) Other expenses, net 25 (18,638) (12,207) (17,547) (15,436) (110,967) (101,759) (88,708) (90,778) Loss before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes (12,391) (21,322) (12,402) (29,384) Net finance income (expenses): 27 (28,041) (3,900) (26,187) (3,737) Finance income 4,867 4,634 3,303 3,312 Finance expenses (21,545) (9,255) (18,951) (5,804) Foreign exchange and inflation indexation charges, net (11,363) 721 (10,539) (1,245) Share of earnings in equity-accounted investees 11 (797) 451 (4,294) 3,730 Profit sharing 22.7 − (1,045) − (856) Loss before income taxes (41,229) (25,816) (42,883) (30,247) Income taxes 21.7 6,058 3,892 8,047 8,555 Loss for the year (35,171) (21,924) (34,836) (21,692) Loss attributable to: Shareholders of Petrobras (34,836) (21,587) (34,836) (21,692) Non-controlling interests (335) (337) − − (35,171) (21,924) (34,836) (21,692) Basic and diluted loss per common and preferred share (in R$) 23.6 (2.67) (1.65) (2.67) (1.66) The Notes form an integral part of these Financial Statements. 6 Statement of Comprehensive Income December 31, 2015 and 2014 (In R$ million) Consolidated Parent Company Loss for the year (35,171) (21,924) (34,836) (21,692) Items that will not be reclassified to the statement of income: Actuarial losses on defined benefit pension plans (202) (13,724) (208) (12,908) Deferred Income tax and social contribution (53) 2,695 (2) 2,540 (255) (11,029) (210) (10,368) Unrealized gains / (losses) on cash flow hedge - exports Recognized in shareholders' equity (68,739) (15,650) (60,712) (13,918) Reclassified to the statement of income 7,088 1,673 6,200 1,344 Deferred tax 20,961 4,752 18,534 4,275 (40,690) (9,225) (35,978) (8,299) Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 35 14 − − Reclassified to the statement of income − 2 − − 35 16 − − Cumulative translation adjustments in investees (*) 24,545 4,721 23,826 4,763 Share of other comprehensive results in equity-accounted investments (2,864) (647) (7,586) (2,218) Total other comprehensive results (19,229) (16,164) (19,948) (16,122) Total comprehensive results (54,400) (38,088) (54,784) (37,814) Comprehensive results attributable to: Shareholders of Petrobras (54,785) (37,709) (54,784) (37,814) Non-controlling interests 385 (379) − − Total comprehensive results (54,400) (38,088) (54,784) (37,814) (*) Includes, in the consolidated, R$ 2,825 (R$ 756 in 2014) related to cumulative translation adjustments in associates and joint ventures. The Notes form an integral part of these Financial Statements. 7 Statement of Cash Flows December 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Cash flows from Operating activities Loss for the year (35,171) (21,924) (34,836) (21,692) Adjustments for: Pension and medical benefits (actuarial expense) 6,388 4,773 5,872 4,225 Share of earnings in equity-accounted investments 797 (451) 4,294 (3,730) Depreciation, depletion and amortization 38,574 30,677 28,039 22,518 Impairment of property, plant and equipment, intangible and other assets 47,676 44,636 33,468 34,814 Inventory write-down to net realizable value (market value) 1,547 2,461 14 493 Allowance for impairment of trade receivables 3,641 5,555 669 4,401 Exploratory expenditures written off 4,921 5,048 3,784 4,828 Write-off - overpayments incorrectly capitalized − 6,194 − 4,788 Gains / (Losses) on disposal / write-offs of non-current assets, E&P returned areas and cancelled projets 2,893 743 3,075 4,282 Foreign exchange variation, indexation and unrealized charges and other operations 30,784 8,461 26,094 6,254 Deferred income taxes, net (8,911) (8,025) (8,047) (8,555) Increase (Decrease) in assets Trade and other receivables, net (1,496) (5,929) 1,485 (5,712) Inventories 1,730 1,378 546 2,542 Judicial deposits (2,526) (1,194) (2,640) (1,067) Other assets (2,474) (5,272) (3,191) (6,515) Increase (Decrease) in liabilities Trade payables (3,890) (2,982) (11,896) 856 Taxes payable 2,716 (3,171) 3,740 (2,513) Pension and medical benefits (2,367) (1,967) (2,232) (1,867) Other liabilities 1,575 3,230 1,802 2,618 Net cash provided by operating activities 86,407 62,241 50,040 40,968 Cash flows from Investing activities Capital expenditures (71,311) (81,909) (50,589) (60,873) Increase (Decrease) in investments (344) (787) (29,229) 685 Proceeds from disposal of assets 2,592 9,399 2,157 2,194 Divestment (Investments) in marketable securities (*) 25,971 (12,812) 6,054 8,908 Dividends received 874 901 4,699 3,506 Net cash (used in) investing activities (42,218) (85,208) (66,908) (45,580) Cash flows from Financing activities Acquisition of non-controlling interest 243 (250) − − Financing and loans, net: Proceeds from long-term financing 56,158 72,871 117,844 92,540 Repayment of principal (49,741) (23,628) (82,544) (76,329) Repayment of interest (20,851) (14,109) (6,973) (5,687) Dividends paid − (8,735) − (8,735) Net cash provided by / (used in) financing activities (14,191) 26,149 28,327 1,789 Effect of exchange rate changes on cash and cash equivalents 23,608 3,885 − − Net increase / (decrease) in cash and cash equivalents in the year 53,606 7,067 11,459 (2,823) Cash and cash equivalents at the beginning of the year 44,239 37,172 5,094 7,917 Cash and cash equivalents at the end of the year 97,845 44,239 16,553 5,094 (*) Reclassification in the parent company, in 2014, of R$ 231, as detailed in note 2.3. The Notes form an integral part of these Financial Statements. 8 Statement of Changes in Shareholders' Equity December 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Accumulated other comprehensive income Profit reserves Share capital (including share issuance costs) Capital transactions Cumulative translation adjustment Losses on pension plans Cash flow hedge - highly probable future exports Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Deferred charges Non-controlling interests Total consolidated shareholders' equity 205,411 1,048 5,196 (3,516) (8,376) (548) 16,524 4,503 1,414 126,484 − 348,140 (200) 1,394 349,334 Balance as of January 1, 2014 205,411 1,048 (7,244) 148,925 348,140 (200) 1,394 349,334 Capital increase with reserves 21 (21) − Realization of deemed cost of associates (10) 10 − Change in interest in subsidiaries (1,478) (1,478) 95 1,043 (340) Loss for the year (21,692) (21,692) 105 (337) (21,924) Other comprehensive income (loss) 4,763 (11,029) (9,225) (631) (16,122) − (42) (16,164) Distributions: − Offseting of loss against reserves (21,682) 21,682 − Dividends − − (184) (184) Balance as of December 31, 2014 205,432 (430) 9,959 (14,545) (17,601) (1,189) 16,524 4,503 1,393 104,802 − 308,848 − 1,874 310,722 205,432 (430) (23,376) 127,222 308,848 − 1,874 310,722 Realization of deemed cost of associates (10) 10 − Change in interest in subsidiaries 667 667 − 1,161 1,828 Loss for the year (34,836) (34,836) − (335) (35,171) Other comprehensive income (loss) 23,826 (255) (40,690) (2,829) (19,948) − 719 (19,229) Distributions: − Offseting of loss against reserves (34,826) 34,826 − Dividends − − (220) (220) Balance as of December 31, 2015 205,432 237 33,785 (14,800) (58,291) (4,028) 16,524 4,503 1,393 69,976 − 254,731 − 3,199 257,930 205,432 237 (43,334) 92,396 254,731 − 3,199 257,930 The Notes form an integral part of these Financial Statements. 9 Statement of Added Value December 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Income Sales of products, services provided and other revenues 414,859 425,341 338,059 346,278 Gains and losses on impairment of trade receivables (3,641) (5,555) (669) (4,401) Revenues related to construction of assets for own use 68,703 82,389 53,634 68,223 479,921 502,175 391,024 410,100 Inputs acquired from third parties Materials consumed and products for resale (94,453) (136,809) (67,401) (108,578) Materials, power, third-party services and other operating expenses (109,876) (114,879) (88,143) (97,797) Tax credits on inputs acquired from third parties (22,311) (26,199) (19,753) (24,340) Impairment of property, plant and equipment, intangible and other assets (47,676) (44,636) (33,468) (34,814) Inventory write-down to net realizable value (market value) (1,547) (2,461) (14) (493) Write-off - overpayments incorrectly capitalized − (6,194) − (4,788) (275,863) (331,178) (208,779) (270,810) Gross added value 204,058 170,997 182,245 139,290 Depreciation, depletion and amortization (38,574) (30,677) (28,039) (22,518) Net added value produced by the Company 165,484 140,320 154,206 116,772 Transferred added value Share of profit of equity-accounted investments (797) 451 (4,294) 3,730 Finance income 4,867 5,355 6,208 6,080 Rents, royalties and others 377 314 420 809 4,447 6,120 2,334 10,619 Total added value to be distributed 169,931 146,440 156,540 127,391 Distribution of added value Personnel and officers Direct compensation Salaries 19,068 18,832 14,219 14,973 Profit sharing − 1,045 − 856 19,068 19,877 14,219 15,829 Benefits Short-term benefits (**) 1,452 3,661 1,110 3,106 Pension plan 4,133 3,004 3,705 2,606 Medical plan 3,778 3,253 3,433 2,788 9,363 9,918 8,248 8,500 FGTS 1,301 1,234 1,151 1,093 29,732 31,029 23,618 25,422 Taxes Federal (*) 50,297 47,599 45,198 40,475 State 51,888 48,021 33,074 29,313 Municipal 725 431 377 237 Abroad (*) 6,879 6,785 − − 109,789 102,836 78,649 70,025 Financial institutions and suppliers Interest, and exchange and indexation charges 38,768 17,705 37,180 17,628 Rental and affreightment expenses 26,813 16,794 51,929 36,008 65,581 34,499 89,109 53,636 Shareholders Non-controlling interests (335) (337) − − Absorbed losses (34,836) (21,587) (34,836) (21,692) (35,171) (21,924) (34,836) (21,692) Added value distributed 169,931 146,440 156,540 127,391 (*) Includes government holdings. (**) In 2015, include R$ 418 in the Consolidated (R$ 2,443 in 2014), related to spending on Voluntary Separation Incentive Plan - PIDV (R$ 326 in 2015 and R$ 2,285 in 2014 in the Parent Company), as described in note 22.8. The Notes form an integral part of these Financial Statements. 10 Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company” or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of financial statements The financial statements include: Consolidated financial statements - The consolidated financial statements are being presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Accounting Pronouncements Committee (CPC) and with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and presents all relevant information related to the financial statements, and only them, corresponding the information used by the Company’s management. Individual financial statements - The individual financial statements are being presented in accordance with accounting practices adopted in Brazil, observing the provisions contained in the Brazilian Corporation Law, and they incorporate the changes introduced through Law 11,638/07 and Law 11,941/09, complemented by the standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and by rules of the Brazilian Securities Commission (CVM). - The standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) converge with the International Accounting Standards issued by the International Accounting Standard Board (IASB). Accordingly, the individual financial statements do not present differences with respect to the consolidated financial statements under IFRS, except for the maintenance of deferred assets, which was fully amortized by December 31, 2014, as established in CPC 43 (R1) approved by CVM deliberation 651/10. See note 4.1.1 for a reconciliation between the parent company’s shareholders’ equity and net income with the consolidated financial statements. The financial statements have been prepared under the historical cost convention, as modified by available-for-sale financial assets, financial assets and financial liabilities measured at fair value (including derivative financial instruments at fair value through profit or loss), and certain current and non-current assets and liabilities, as detailed in the “summary of significant accounting policies”, set out below. The annual financial statements were approved and authorized for issue by the Company’s Board of Directors in a meeting held on March 21, 2016. 2.1.Statement of added value The statements of added value present information related to the value added by the Company (wealth created) and how it has been distributed. These statements are presented as supplementary information under IFRS and were prepared in accordance with CPC 09 – Statement of Added Value approved by CVM Deliberation 557/08. 2.2.Functional currency The functional currency of Petrobras and all of its Brazilian subsidiaries is the Brazilian Real, which is the currency of its primary economic environment of operation. The functional currency of most of the entities that operate in the international economic environment is the U.S. dollar. The functional currency of Petrobras Argentina is the Argentine Peso. 11 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The income statements and statement of cash flows of non-Brazilian Real functional currency subsidiaries, joint ventures and associates in stable economies are translated into Brazilian Real using the monthly average exchange rates prevailing during the year. Assets and liabilities are translated into Brazilian Real at the closing rate at the date of the financial statements and the equity items are translated using the exchange rates prevailing at the dates of the transactions or valuation where items are remeasured. All exchange differences arising from the translation of the financial statements of non-Brazilian Real subsidiaries, joint ventures and associates are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the shareholders’ equity and transferred to profit or loss in the periods when the realization of the investments affects profit or loss. 2.3. Reclassifications The Company has reclassified certain amounts from prior periods to conform to current period presentations. Net income or shareholders’ equity were not affected in any of the periods presented and such reclassifications are set out below: · Performance bonuses advanced to customers, in the amount of R$ 1,607, in the consolidated, previously classified as trade and other receivables, net, in non-current assets, started to be classified as other long-term receivables, in order to provide a better presentation of its accounts receivable, aligned with market practices. · Capitalized finance charges from the disposal of performing receivables (FIDC P), in the parent company, previously classified as a reduction of trade and other receivables, net, in current assets in the amount of R$ 1,536, started to be classified as current debt, in current liabilities. · The portion of financial investments in investment funds of performing receivables, previously classified as cash and cash equivalents, in the parent company, started to be presented as marketable securities. (R$231). 3.The “Lava Jato (Car Wash) Operation” and its effects on the Company In 2009, the Brazilian federal police began an investigation called “Lava Jato” (Car Wash) aimed at criminal organizations engaged in money laundering in several Brazilian states. The Lava Jato investigation is extremely broad and involves numerous investigations into several criminal practices focusing on crimes committed by individuals in different parts of the country and sectors of the Brazilian economy. Beginning in 2014, and over the course of 2015, the Brazilian Federal Prosecutor’s Office focused part of its investigation on irregularities involving Petrobras’s contractors and suppliers and uncovered a broad payment scheme that involved a wide range of participants, including former Petrobras personnel. Based on the information available to Petrobras, the payment scheme involved a group of companies that, between 2004 and April 2012, colluded to obtain contracts with Petrobras, overcharge the Company under those contracts and use the overpayment received under the contracts to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, former Petrobras personnel and other individuals involved in the scheme. Petrobras refers to this scheme as the “payment scheme” and to the companies involved in the scheme as “cartel members”. In addition to the payment scheme, the investigations identified several specific instances of other contractors and suppliers that allegedly overcharged Petrobras and used the overpayment received from their contracts with the Company to fund improper payments, unrelated to the payment scheme, to certain Petrobras employees, including the former Petrobras personnel. Those contractors and suppliers are not cartel members and acted individually. Petrobras refers to these specific cases as the “unrelated payments.” Certain former executives of Petrobras were arrested and/or charged for money-laundering and passive corruption. Other former executives of the Company as well as executives of Petrobras contractors and suppliers were or are expected to be charged as a result of the investigation. The amounts paid by Petrobras related to contracts with contractors and suppliers involved in the payment scheme were included in historical costs of its property, plant and equipment. However, the Company believes that, under International Accounting Standard IAS 16 – Property, Plant and Equipment, the portion of the payments made to these companies and used by them to make improper payments, which represents additional expenses incurred as a result of the payments scheme, should not have been capitalized. Thus, in the third quarter of 2014, the Company wrote off R$ 6,194 (R$ 4,788 in the parent company) of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. The Company has continuously monitored the investigations for additional information and to assess any potential impact on the adjustments made. No additional information has been identified that impacted the adopted calculation methodology or the recorded adjustment in 2014 for the preparation of the financial statements for the year ended December 31, 2015. 12 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras will continue to monitor the results of the investigations and the availability of other information concerning the payment scheme. If information becomes available that indicates with sufficient precision that the estimate described above should be adjusted, Petrobras will evaluate whether the adjustment is material and, if so, recognize it. 3.1.The Company’s response to the facts uncovered in the investigation The Company has been closely monitoring the investigations and cooperating fully with the Brazilian Federal Police (Polícia Federal), the Brazilian Public Prosecutor’s Office (Ministério Público Federal), the Brazilian Judiciary, and other Brazilian authorities (the Federal Audit Court – Tribunal de Contas da União – TCU, and the Federal General Controller – Controladoria Geral da União – CGU) in the investigation of all crimes and irregularities. We have responded to numerous requests for documents and information from these authorities. The Company has also cooperated with the U.S. Securities and Exchange Commission (SEC) and the United States Department of Justice (DOJ), which, since November 2014, have been investigating potential violations of U.S. law based on information disclosed as a result of the Lava Jato investigation. We have been formally recognized as a victim of the crimes identified under the Lava Jato investigation by the Brazilian Federal Prosecutor’s Office and by the court hearing the case. As a result, we have entered the criminal proceedings as an assistant to the prosecutor and we have renewed our commitment to continue cooperating to clarify the issues and report them regularly to our investors and to the public in general. We do not tolerate corrupt practices and illegal acts perpetuated by any of our employees. Accordingly, in 2015 the Company continued to implement measures to improve its corporate governance and compliance systems as part of the process of strengthening the internal control structure. With respect to Corporate Governance, the Company's bylaws were amended to provide for the Advisory Committees, including the Audit Committee and the Compensation and Succession Committee, which is responsible for determining the qualifications for nominations of executive managers, executive officers and Board members. In addition, the Strategic Committee and Finance Committee were both created. Also, under our new corporate governance rules, the Company must be represented by two officers, acting jointly. Additionally, Petrobras’ scope of authority was reviewed and a shared authority procedure was implemented, in which at least two managers are needed for decision-making. With respect to the compliance systems, the Company has restructured its General Ombudsman providing for a single channel for complaints. Petrobras has reviewed and updated the Petrobras Corruption Prevention Program Guide, as well as its contractual instruments and Procurement Guide. The Company is implementing qualification procedures related to the integrity measures requirements for all its contractors, providing due diligence integrity and a system of red flags (alerts). The provisional ban of contracting companies identified by the investigation has also been an important initiative adopted by the Company. A Correction Committee was formed as part of Company's organizational structure to guide, standardize and monitor the implementation of disciplinary sanctions in cases involving fraud or corruption. In June 2015, the Company approved a revised Business Risk Management Policy ( Política de Gestão de Riscos Empresariais ), which outlines authorities, responsibilities, principles and guidelines to guide risk management initiatives in Petrobras. Internal investigations are still in progress and are being carried out by two independent firms hired in October 2014, which report directly to a Special Committee that serves as a reporting line to the Board of Directors. The Special Committee is composed of our Governance, Risk and Compliance Officer, João Adalberto Elek Junior and two other independent and recognized experts: Ellen Gracie Northfleet, retired Chief Justice of the Brazilian Supreme Court, recognized internationally as a jurist with great experience in analyzing complex legal issues; and Andreas Pohlmann from Germany, who has broad experience in compliance and corporate governance matters. We established Internal Investigative Committees (Comissões Internas de Apuração) to investigate instances of non-compliance with corporate rules, procedures or regulations. The Committees’ investigation results are shared with the Brazilian authorities in accordance with their progresses. In addition, the Company has been taking the necessary procedural steps to seek compensation for damages suffered from the improper payments scheme, including those related to its reputation. Accordingly, the Company joined five public civil suits addressing acts of administrative misconduct, with the Brazilian Public Prosecutor’s Office on February 20, 2015, and in another suit with the same subject filed by the Federal Government, including demands for compensation for reputation damages. 13 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In order to secure future compensation to Petrobras for each civil action related to misconduct, the courts granted cautionary orders to impound defendants’ property. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, the Company may be entitled to receive a portion of such funds. Following a plea agreement with the Brazilian authorities, in 2015 the Company received R$ 230 (R$ 157 on May 13, 2015 and R$ 73 on August 25, 2015) from the funds repatriated by Pedro José Barusco Filho (a former executive manager of the service area) as compensation for damages. Nevertheless, the Company is unable to reliably estimate further recoverable amounts at this moment. Any recoverable amount will be recognized as income when received or when their economic benefits become virtually certain. 3.2.Approach adopted by the Company to adjust its property, plant and equipment for overpayments As it is not possible to specifically identify the amounts of each overpayment to contractors and suppliers, or periods over which such payments occurred, Petrobras developed a methodology to estimate the aggregate amount that it overpaid under the payment scheme, in order to determine the amount of the write‐off representing the overstatement of its assets resulting from overpayments used to fund improper payments. It continues to be impracticable to identify the exact date and amount of each overpayment by the Company to the contractors and suppliers because of the limitations described below: - The information available to the Company in the testimony identifies the companies involved in the payment scheme and the period of time it was in effect and indicates several affected contracts, but does not specify individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. - Petrobras itself did not make or receive any improper payments. They were made by outside contractors and suppliers, so the exact amounts that the Company overpaid to fund these payments cannot be identified. The information to determine the amount by which the Company was overcharged by the cartel members is not contained within the Company’s accounting records. These records reflect the terms of the contract entered into by the Company, which entailed payments that were inflated because of the conspiracy among the cartel members and the former Petrobras personnel to overcharge Petrobras. Since the Company cannot identify the amount of overpayments for specific contractual payments or in specific accounting periods, it cannot determine the period in which to adjust property, plant and equipment. - Two independent firms are conducting an independent internal investigation, under the direction of the Special Committee mentioned above. The independent internal investigation continues and is not expected to provide additional quantitative information of a kind to support an adjustment to the Company’s financial statements. The information available to the investigators is limited to internal information of Petrobras, so it will not be able to produce specific identified information on the amount by which the Company was overcharged. The money-laundering activities alleged to have occurred were designed to hide the origins and amounts of the funds involved, so specific accounting should not be expected. - The ongoing investigations by Brazilian authorities focus on the criminal liability of individuals, and not on establishing a full accounting of the amounts that Petrobras was overcharged by the cartel members or all improper payments made by contractors and suppliers from the Company’s contract payments. These investigations may take several years before all the evidence and allegations are evaluated. 14 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - The Brazilian authorities have filed actions against contractors and suppliers and their respective representatives. In these actions, the prosecutors have sought judicial remedies for administrative misconduct ( ação de improbidade administrativa ) using 3% of the contract prices paid to the contractors and suppliers to measure the actual damages attributable to the payment scheme, which is consistent with the methodology used by the Company to account for the effects of the payment scheme. The scope of this process is not expected to produce a full accounting of all improper payments, even after the significant amount of time the investigations by Brazilian authorities may take. Brazilian law does not provide for discovery in civil proceedings, so the information that is produced in these proceedings would not be expected to exceed the information produced in the investigation and the criminal proceedings. As it is impracticable to identify the periods and amounts of overpayments incurred, the Company developed a methodology to estimate the adjustment incurred in property, plant and equipment in the third quarter of 2014 using the five steps described below: (1) Identify contractual counterparties: the Company listed all the companies identified as cartel members, and using that information the Company identified all of the contractors and suppliers that were either so identified or were consortia including entities so identified. (2) Identify the period: the Company concluded from the testimony that the payment scheme was operating from 2004 through April 2012. (3) Identify contracts: the Company identified all contracts entered into with the counterparties identified in step 1 during the period identified in step 2, which included supplemental contracts when the original contract was entered into between 2004 and April 2012. It has identified all of the property, plant and equipment related to those contracts. (4) Identify payments: the Company calculated the total contract values under the contracts identified in step 3. (5) Apply a fixed percentage to the amount determined in Step 4: the Company estimated the aggregate overpayment by applying a percentage indicated in the depositions (3%) to the total amounts for identified contracts. The calculation considered all the recorded amounts in the Company’s books and records from 2004 through September 2014 with respect to contracts initially entered into between 2004 and April 2012, and any related supplemental contracts, between the companies of the Petrobras group and the cartel members (individually or in a consortium). This broad scope was used to produce the best estimate for quantifying the aggregate amount of the overpayment, even if there was no specific evidence of overcharging or improper payments under every affected contract. The Company also identified amounts recorded in its books and records concerning specific contracts and projects with the non-cartel members to account for the amounts those companies overcharged Petrobras to fund improper payments they made, unrelated to the payment scheme and the cartel. The Company clarifies that, since 2015, any supplemental contract involving the Company and companies included in the scope of this methodology requires specific compliance processes aiming to mitigate risk of fraud and corruption, and an analysis of the indispensability of the supplemental contract to the Company’s business purposes. The assessment includes an economic and financial analysis to determine that the supplemental contrac, independently of the analysis of the original contract, is advantageous for the Company and will not involve improper payments. Accordingly, supplemental contracts signed since 2015 do not impact the previous adjustment made. For overpayments attributable to non-cartel members, unrelated to the payment scheme, the Company included in the write-off for incorrectly capitalized overpayments the specific amounts of improper payments or percentages of contract values, as described in the testimony, which were used by those suppliers and contractors to fund improper payments. The Company has a number of ongoing projects in which the original contract was entered into between 2004 and April 2012. The approach adopted by the Company considers that the overcharge was applied over total contract values. These include contract payments to be incurred by Petrobras in future periods, because it is impracticable to allocate the aggregate overpayments to specific periods and the portion of the overcharge that relates to future contract payments may have been charged to the Company in prior periods. Therefore, the write-off of overpayments incorrectly capitalized took into account the total contract values and not only contract payments already incurred. However, as mentioned above, based on the available information, the Company believes that the activity of the cartel associated with the improper payment scheme ceased after April 2012 and that, considering all the developments in the ongoing criminal investigation, the improper payments related to the payment scheme have stopped. Petrobras believes that this methodology produces the best estimate for the aggregate overstatement of its property, plant and equipment resulting from the payment scheme, in the sense that it represents the upper bound of the range of reasonable estimates. The estimate assumes that all contracts with the identified counterparties were affected and that 3% represents the amount by which the Company overpaid on those contracts. Both assumptions are supported by the testimony, even though some testimony indicated lower percentages with respect to certain contracts, a shorter period (2006 to 2011), or fewer contractors involved. 15 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The Company considered all available information for purposes of the preparation of the financial statements for the year ended December 31, 2015 and did not identify any additional information that would impact the adopted calculation methodology and consequently require additional write-offs. Information available to the Company included: · Testimonies obtained through plea agreement by the Brazilian Public Prosecutor’s Office that have been made public; · Actions of administrative misconduct filed by the Brazilian Public Prosecutor’s Office against cartel members for material damages attributable to the improper payments scheme; · Criminal actions filed by the Brazilian Public Prosecutor’s Office against individuals involved in the improper payments scheme, as representatives of contractors, intermediaries or former employees of Petrobras; · Court decisions in the actions of administrative misconduct and criminal actions filed by the Brazilian Public Prosecutor’s Office: including a decree of property unavailability of part of defendants, acceptance of provisional arrest of investigated persons, receipt of complaints, among others; · Issuance of lower court judgments in certain of the criminal actions filed by the Brazilian Public Prosecutor’s Office; · Leniency agreement of a cartel member Setal Engenharia e Construções with Brazilian authorities; · Statement of Conduct Cessation of Construções e Comércio Camargo Correa, a cartel member, with the Brazilian authorities; · Technical Note 38/2015 of the Administrative Council for Economic Defense - CADE , that justified the initiation of administrative proceedings of the alleged cartel members. Petrobras closely monitored the progress of both the investigation by Brazilian authorities and the independent law firms throughout 2015 when substantial progress was made. As a result of their work, no new facts that materially impact the Company's previously recorded adjustments or change the methodology adopted were discovered. The Company will continuously monitor the investigations for additional information and will review its potential impact on the adjustment made. 3.3.Investigations involving the Company Petrobras is not a target of the Lava Jato investigation and is formally recognized as a victim of the improper payments scheme by the Brazilian Authorities. On November 21, 2014, Petrobras received a subpoena from the U.S. Securities and Exchange Commission (SEC) requesting certain documents and information about the Company. The Company has been complying with the subpoena and intends to continue to do so, working with the independent Brazilian and U.S. law firms that were hired to conduct an independent internal investigation. On December 15, 2015, the State of São Paulo issued the Order of Civil Inquiry Public Prosecutor’s Office 01/2015, establishing a civil proceeding to investigate the existence of potential damages caused by Petrobras to investors in the stock market. The Company will provide all relevant information required by the authorities. 3.4.Legal proceedings involving the Company Note 30 provides information about class actions and other material legal proceedings. 4.Summary of significant accounting policies The accounting policies set out below have been consistently applied to all periods presented in these consolidated financial statements. 4.1.Basis of consolidation The consolidated financial statements include the financial information of Petrobras and the entities it controls (its subsidiaries), joint operations and consolidated structured entities. 16 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Control is achieved when Petrobras: i) has power over the investee; ii) is exposed, or has rights, to variable returns from involvement with the investee; and iii) has the ability to use its power to affect its returns. Subsidiaries are consolidated from the date on which control is obtained until the date that such control no longer exists. Accounting policies of subsidiaries have been changed, where necessary, to ensure consistency with the policies adopted by Petrobras. Note 11 sets out the consolidated entities and other direct investees. Petrobras has no equity interest in certain structured entities and control is not determined by voting rights, but by the power the Company has over the relevant operating activities of such entities. Consolidated structured entities are set out below: Consolidated structured entities Country Main segment Charter Development LLC – CDC U.S.A E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil RT&M PDET Offshore S.A. Brazil E&P Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate Fundo de Investimento em Direitos Creditórios Padronizados do Sistema Petrobras Brazil Corporate The consolidation procedures involve combining assets, liabilities, income and expenses, according to their function and eliminating all intragroup balances and transactions, including unrealized profits arising from intragroup transactions. Reconciliation between the parent company’s shareholders’ equity and loss with the consolidated financial Shareholders' equity Loss Consolidated - IFRS / CPC 257,930 310,722 (35,171) (21,924) Non-controlling Interests (3,199) (1,874) 335 337 Deferred Expenses, Net of Income Tax (*) − − − (105) Parent company - Brazilian Accounting Standards (CPC) 254,731 308,848 (34,836) (21,692) (*) Deferred expenses were fully amortized by December 31, 2014. 4.2.Business segment reporting The information related to the Company’s operating segments (business areas) is prepared based on items directly attributable to each segment, as well as items that can be allocated to each segment on a reasonable basis. The measurement of segment results includes transactions carried out with third parties and transactions between business areas, which are charged at internal transfer prices defined by the relevant areas using methods based on market parameters. The information by business area is segmented according to the management of the Company's business. Due to the extinction of the international department in 2015, international business management was transferred to the E&P, RTM and Gas & Power business areas, based on the respective businesses which they operate. The Company operates under the following business areas: a) Exploration and Production (E&P): this segment covers the activities of exploration, development and production of crude oil, NGL (natural gas liquid) and natural gas in Brazil and abroad, for the primary purpose of supplying its domestic refineries and the sale of surplus crude oil and oil products produced in the natural gas processing plants to the domestic and foreign markets. The E&P segment also operates through partnerships with other companies. b) Refining, Transportation and Marketing (RTM): this segment covers the refining, logistics, transport and trading of crude oil and oil products activities, in Brazil and abroad, exporting of ethanol, extraction and processing of shale, as well as holding interests in petrochemical companies in Brazil. 17 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) c) Gas and Power: this segment covers the activities of transportation and trading of natural gas produced in Brazil and abroad, and imported natural gas, transportation and trading of LNG (liquid natural gas), generation and trading of electricity, as well as holding interests in transporters and distributors of natural gas and in thermoelectric power plants in Brazil, in addition to being responsible for the fertilizer business. d) Biofuels: this segment covers the activities of production of biodiesel and its co-products, as well as the ethanol-related activities: equity investments, production and trading of ethanol, sugar and the surplus electric power generated from sugarcane bagasse. e) Distribution: this segment includes the activities of Petrobras Distribuidora S.A., which operates through its own retail network and wholesale channels to sell oil products, ethanol and vehicle natural gas in Brazil to retail, commercial and industrial customers, as well as other fuel wholesalers. This segment also includes oil products distribution operations abroad (South America). The corporate segment comprises the items that cannot be attributed to the other segments, notably those related to corporate financial management, corporate overhead and other expenses, including actuarial expenses related to the pension and medical benefits for retired employees and their dependents. Assets and the statement of income by business area are presented in note 29. 4.3.Financial instruments Cash and cash equivalents Cash and cash equivalents comprise cash in hand, term deposits with banks and short-term highly liquid financial investments that are readily convertible to known amounts of cash, are subject to insignificant risk of changes in value and have a maturity of three months or less from the date of acquisition. Marketable securities Marketable securities comprise investments in debt or equity securities. These instruments are initially measured at fair value, are classified according to the Company’s intention and ability and are subsequently measured as set out below: - Fair value through profit or loss – includes financial instruments purchased and held for trading in the short term. These instruments are subsequently measured at fair value with changes recognized in the statement of income in finance income (expenses). - Held-to-maturity – includes non-derivative financial instruments with fixed or determinable payments and fixed maturity, for which Management has the clear intention and ability to hold to maturity. These instruments measured at amortized cost using the effective interest rate method. - Available-for-sale – includes non-derivative financial instruments that are designated as available for sale or are not classified as financial assets at fair value through profit or loss or held-to-maturity investments. These instruments are measured at fair value and changes are recognized in other comprehensive income, in the shareholders’ equity and recycled to the statement of income when the instruments are derecognized. Subsequent value changes attributable to the change in interest rates (or interest income), foreign exchange rate, and inflation (price indices) are recognized in the statement of income for all categories, when applicable. Trade receivables Trade receivables are initially measured at the fair value of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method and adjusted for allowances for impairment or uncollectible receivables. The Company recognizes an allowance for impairment of trade receivables when there is objective evidence that a loss event occurred after the initial recognition of the receivable and has an impact on the estimated future cash flows, which can be reliably estimated. Impairment losses on trade receivables are recognized in the statement of income in selling expenses. 18 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Loans and financing (Debt) Loans and financing are initially recognized at fair value less transaction costs incurred and subsequently measured at amortized cost using the effective interest rate method. Derivative financial instruments Derivative financial instruments are recognized in the statement of financial position as assets or liabilities and are initially and subsequently measured at fair value. Gains or losses arising from changes in fair value are recognized in the statement of income in finance income (expense), unless the derivative is qualified and designated for hedge accounting. Cash flow hedge accounting The Company mitigates the risk of its results through the use of derivative and non-derivative instruments, some of which qualify for cash flow hedge accounting. Hedging relationships qualify for cash flow hedges when they involve the hedging of the exposure to variability in cash flows that is attributable to a particular risk associated with a recognized asset or liability or a highly probable forecast transaction. Gains or losses relating to the effective portion of the hedge are recognized in other comprehensive income, in the shareholders’ equity and recycled to the statement of income in finance income (expense) in the periods when the hedged item affects the statement of income. The gains or losses relating to the ineffective portion are immediately recognized in the statement of income. When the hedging instrument expires or is sold, terminated or exercised or no longer meets the criteria for hedge accounting or the Company revokes the designation, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income from the period when the hedge was effective is recorded separately in equity until the forecast transaction occurs. When the forecast transaction is no longer expected to occur, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income is immediately reclassified from equity to the statement of income. 4.4.Inventories Inventories are determined by the weighted average cost flow method and mainly comprise crude oil, intermediate products and oil products, as well as natural gas, LNG, fertilizers and biofuels, stated at the lower of the average cost, and their net realizable value. Crude oil and LNG inventories can be traded or used for production of oil products and/or electricity generation, respectively. Intermediate products are those product streams that have been through at least one of the refining processes, but still need further treatment, processing or converting to be available for sale. Biofuels mainly include ethanol and biodiesel inventories. Maintenance materials, supplies and others are mainly comprised of production supplies, and operating and consumption materials used in the operations of the Company, stated at the average purchase cost, not exceeding replacement cost. Net realizable value is the estimated selling price of inventory in the ordinary course of business, less estimated cost of completion and estimated expenses to complete its sale. The amounts presented in the categories above include imports in transit, which are stated at the identified cost. 4.5.Investments in other companies An associate is an entity over which the Company has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but not the ability to exercise control or joint control over those polices. The definition of control is set out in note 4.1. 19 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) A joint arrangement is an arrangement over which two or more parties have joint control (pursuant to contractual provisions). A joint arrangement is classified either as a joint operation or as a joint venture depending on the rights and obligations of the parties to the arrangement. In a joint operation the parties have rights to the assets, and obligations for the liabilities, relating to the arrangement and in a joint venture, the parties have rights to the net assets of the arrangement. In the parent company’s financial statements, investments in associates, subsidiaries and joint ventures are accounted for by the equity method from the date on which they become an associate, a joint venture or a subsidiary. In the parent company’s financial statements, only joint operations structured through separate vehicles (i.e. incorporated entities) are accounted for by the equity method. For other joint operations the Company recognizes the amount of its share of assets, liabilities and related income and expenses. Accounting policies of joint ventures and associates have been modified, where necessary, to ensure consistency with the policies adopted by Petrobras. Distributions received from an investee reduce the carrying amount of the investment. 4.6.Business combinations and goodwill Acquisitions of businesses are accounted for using the acquisition method when control is obtained. Combinations of entities under common control are not accounted for as business combinations. The acquisition method requires that the identifiable assets acquired and the liabilities assumed be measured at the acquisition-date fair value. Amounts paid in excess of the fair value are recognized as goodwill. In the case of a bargain purchase, a gain is recognized in the statement of income when the acquisition cost is lower than the acquisition-date fair value of the net assets acquired. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Any excess of the amounts paid/received over the carrying value of the ownership interest acquired/disposed is recognized in shareholders’ equity as changes in interest in subsidiaries. 4.7.Oil and Gas exploration and development expenditures The costs incurred in connection with the exploration, appraisal, development and production of crude oil and natural gas are accounted for using the successful efforts method of accounting, as set out below: - Costs related to geological and geophysical activities are expensed when incurred. - Amounts paid for obtaining concessions for exploration of crude oil and natural gas (capitalized acquisition costs) are initially capitalized. - Costs directly attributable to exploratory wells pending determination of proved reserves are capitalized within property, plant and equipment. Unsuccessful exploratory wells are charged to expense when they are considered dry holes, uneconomic (did not encounter potentially economic oil and gas quantities) or were abandoned due to mechanical accidents. Exploratory wells that have discovered oil and gas reserves, which cannot be classified as proved when drilling is completed, continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and progress on assessing the reserves and the economic and operating viability of the project is under way. An internal commission of technical executives of Petrobras reviews these conditions monthly for each well, by analysis of geoscience and engineering data, existing economic conditions, operating methods and government regulations. - Costs related to exploratory wells drilled in areas of unproved reserves are charged to expense when determined to be dry or uneconomic. - Costs related to the construction, installation and completion of infrastructure facilities, such as drilling of development wells, construction of platforms and natural gas processing units, construction of equipment and facilities for the extraction, handling, storing, processing or treating crude oil and natural gas, pipelines, storage facilities, waste disposal facilities and other related costs incurred in connection with the development of proved reserve areas are capitalized within property, plant and equipment. 4.8.Property, plant and equipment Property, plant and equipment are measured at the cost to acquire or construct, including all costs necessary to bring the asset to working condition for its intended use and the estimated cost of dismantling and removing the asset and restoring the site, reduced by accumulated depreciation and impairment losses. 20 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) A condition of continuing to operate certain items of property, plant and equipment, such as industrial plants, offshore plants and vessels is the performance of regular major inspections and maintenance. Those expenditures are capitalized if the recognition criteria are met or otherwise expensed when incurred. The capitalized costs are depreciated over the period through to the next major maintenance date. Spare parts are capitalized when they are expected to be used during more than one period and can only be used in connection with an item of property, plant and equipment. These are depreciated over the useful life of the item of property, plant and equipment to which they relate. General and specific borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. General borrowing costs are capitalized based on the Company’s weighted average of the cost of borrowings outstanding applied over the balance of assets under construction. Borrowing costs are amortized during the useful lives of the assets or by applying the unit-of-production method to the related assets. The Company suspends capitalization of borrowing costs during extended periods in which it suspends active development of a qualifying asset. Except for assets with useful lives shorter than the life of the field, which are depreciated based on the straight-line method, depreciation, depletion and amortization of proved oil and gas producing properties are accounted for pursuant to the unit-of-production method. Assets with useful lives shorter than the life of the field, floating platforms and assets that are unrelated to oil and gas production are depreciated based on the straight line method. The unit-of-production method of depreciation (amortization) is computed based on a unit-of-production basis (monthly production) over the proved developed oil and gas reserves, applied on a field-by-field basis. Amortization of amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, such as signature bonuses (capitalized acquisition costs) and the acquisition costs with respect to the Assignment Agreement (note 12.3), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area is recognized using the unit-of-production method, computed based on the units of production over the total proved oil and gas reserves, applied on a field-by-field basis. Except for land, which is not depreciated, other property, plant and equipment are depreciated on a straight-line basis. Note 12 provides further information about the estimated useful life by class of assets. 4.9.Intangible assets Intangible assets are measured at the acquisition cost, less accumulated amortization and impairment losses and comprise rights and concessions, including the signature bonus paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs); public service concessions; trademarks; patents; software and goodwill for expectations of future profitability, resulting from the acquisition of a controlling interest. In the individual financial statements, this goodwill is presented in investments. Signature bonuses paid for obtaining concessions for exploration of oil and natural gas are initially capitalized within intangible assets and are transferred to property, plant and equipment upon the declaration of commerciality. The acquisition costs with respect to the Assignment Agreement were reclassified to property, plant and equipment, as set out in note 12.3. On December 29, 2014 the Company submitted the declaration of commerciality of the last area of the agreement to the Brazilian Agency of Petroleum, Natural Gas and Biofuels ( Agência Nacional de Petróleo, Gás Natural e Biocombustíveis ) - ANP . Signature bonuses are not amortized until they are transferred to property, plant and equipment. Intangible assets with a finite useful life, other than amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, are amortized over the useful life of the asset on a straight-line basis. Internally generated intangible assets are not capitalized and are expensed as incurred, except for development costs that meet the recognition criteria related to completion and use of assets, probable future economic benefits, and others. Intangible assets with an indefinite useful life are not amortized but are tested annually for impairment considering individual assets or cash-generating units. Their useful lives are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment for those assets. If they do not, the change in the useful life assessment from indefinite to finite is accounted for on a prospective basis. 4.10.Impairment Property, plant and equipment and intangible assets with definitive lives are tested for impairment when there is an indication that the carrying amount may not be recoverable. Assets related to development of oil and gas and assets that have indefinite useful lives, such as goodwill acquired in business combinations are tested for impairment annually, irrespective of whether there is any indication of impairment. 21 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The impairment test is performed by a comparison of the carrying amount of an individual asset or a cash-generating unit (CGU) with its recoverable amount. Whenever the recoverable amount is less than the carrying amount, an impairment loss is recognized to reduce the carrying amount to the recoverable amount. The recoverable amount of an asset or a cash-generating unit is the higher of its fair value less costs of disposal and its value in use. Considering the specificity of the Company’s assets, the existing synergies between the Company’s assets and businesses, as well as the expectation of the use of its assets for their remaining useful lives, value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. Value in use is estimated based on the present value of the risk-adjusted (for specific risks) future cash flows expected to arise from the continuing use of an asset or cash-generating unit (based on assumptions that represent the Company’s best estimates), discounted at a pre-tax discount rate. This rate is obtained from the Company’s post-tax weighted average cost of capital (WACC). Cash flow projections are mainly based on the following assumptions: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting current market conditions, and investments required for carrying out the projects. For purposes of the impairment test, assets are grouped at the smallest identifiable group that generates largely independent cash inflows from other assets or groups of assets (the cash-generating unit). Assets related to exploration and development of oil and gas are tested annually for impairment on a field-by-field or group of fields basis, based on cash flow projections. Reversal of previously recognized impairment losses is permitted for assets other than goodwill. 4.11.Leases Leases that transfer substantially all the risks and rewards incidental to ownership of the leased item are recognized as finance leases. For finance leases, when the Company is the lessee, assets and liabilities are recognized at the lower of the fair value of the leased property or the present value of the minimum lease payments, both determined at the inception of the lease. Capitalized lease assets are depreciated on a systematic basis consistent with the depreciation policy the Company adopts for property, plant and equipment that are owned. Where there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, capitalized lease assets are depreciated over the shorter of the lease term or the estimated useful life of the asset. When the Company is the lessor, a receivable is recognized at the amount of the net investment in the lease. If a lease does not transfer substantially all the risks and rewards incidental to ownership of the leased item, it is classified as an operating lease. Operating leases are recognized as expenses over the period of the lease. Contingent rents are recognized as expenses when incurred. 4.12.Assets classified as held for sale Non-current assets, disposal groups and liabilities directly associated with those assets are classified as held for sale if their carrying amounts will, principally, be recovered through the sale transaction rather than through continuing use. The Company approved a divestment plan and is considering opportunities to sell different assets and businesses. The divestment portfolio is dynamic because changes in market conditions and/or in the Company’s evaluation of its different businesses may affect any ongoing negotiation or potential transaction. The condition for classification as held for sale is met only when the sale is approved by the Company’s Board of Directors and the asset or disposal group is available for immediate sale in its present condition and there is the expectation that the sale occurs within 12 months after the classification as held for sale. In addition, the sale should be expected to qualify for recognition as a completed sale within one year from the date of classification as held for sale. However, events or circumstances may extend the period to complete the sale beyond one year. An extension of the period required to complete a sale does not preclude an asset (or disposal group) from being classified as held for sale if the delay is caused by events or circumstances beyond the Company’s control and there is sufficient evidence that it remains committed to its plan to sell the assets (or disposal groups). 22 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Assets (or disposal groups) classified as held for sale and the associated liabilities are measured at the lower of their carrying amount and fair value less costs to sell. Assets and liabilities are presented separately in the statement of financial position. 4.13.Decommissioning costs Decommissioning costs are future obligations to perform environmental restoration, dismantle and remove a facility when it terminates its operations due to the exhaustion of the area or economic feasibility. Costs related to the abandonment and dismantling of areas are recognized as part of the cost of an asset (with a corresponding liability) based on the present value of the expected future cash outflows, discounted at a risk-adjusted rate when a future legal obligation exists and can be reliably measured. The estimates for abandonment and dismantling of areas are revised annually and depreciated similarly to property, plant and equipment, based on the class of the asset. Unwinding of the discount of the corresponding liability is recognized as a finance expense, when incurred. Future decommissioning costs for oil and natural gas producing properties are initially recognized after a field is declared to be commercially viable, on a field by field basis, and are revised annually. 4.14.Provisions, contingent assets and contingent liabilities Provisions are recognized when there is a present obligation (legal or constructive) that arises from past events and for which it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation, which must be reasonably estimable. Contingent assets are not recognized, except when the realization of income is virtually certain. Contingent liabilities for which the likelihood of loss is considered to be possible or which are not reasonably estimable are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. 4.15.Income taxes Income tax expense for the period comprises current and deferred tax. Current income taxes Brazil has enacted corporate tax reform, Law 12.973 as of May 13, 2014. Beginning in 2015, the Company has adopted the provisions of the enacted law in order to determine its taxable profit for the year. The prior tax regime, called the Transition Tax Regime (Regime Tributário de Transição - RTT) was revoked and the impact of the adoption of the new tax regime is set out in note 21.5. Current tax expense is computed based on taxable profit for the year, calculated using tax rates that have been enacted or substantively enacted by the end of the reporting period. Current income taxes are offset when they relate to income taxes levied on the same taxable entity and tax authority , when a legally right and intention to set off current tax assets and current tax liabilities exists. Deferred income taxes Deferred income taxes are recognized on temporary differences between the tax base of an asset or liability and its carrying amount. Deferred income tax liabilities are generally recognized for all taxable temporary differences. Deferred tax assets are generally recognized for all deductible temporary differences and carryforward of unused tax losses or credits to the extent that it is probable that taxable profit will be available against which those deductible temporary differences can be utilized. When there are insufficient taxable temporary differences relating to the same taxation authority and the same taxable entity, a deferred tax is recognized to the extent that it is probable that the entity will have sufficient taxable profit in future periods, based on projections supported by the Company’s Business and Management plan and approved by Management. Deferred tax assets and deferred tax liabilities are measured at the tax rates that are expected to apply to the period when the asset is realized or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted by the end of the reporting period. 23 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred tax assets and deferred tax liabilities are offset when they relate to income taxes levied on the same taxable entity, when a legally enforceable right to set off current tax assets and current tax liabilities exists and when the deferred tax assets and deferred tax liabilities relate to taxes levied by the same tax authority on the same taxable entity. 4.16.Employee benefits (Post-Employment) Actuarial commitments related to post-employment defined benefit plans and health-care plans are recognized as liabilities in the statement of financial position based on actuarial calculations which are revised annually by an independent qualified actuary (updating for material changes in actuarial assumptions and estimates of expected future benefits), using the projected unit credit method, net of the fair value of plan assets, when applicable, from which the obligations are to be directly settled. Actuarial assumptions include demographic assumptions, financial assumptions, medical costs estimates, historical data related to benefits paid and employee contributions. Under the projected credit unit method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to determine the final obligation. Changes in the net defined benefit liability (asset) are recognized when they occur, as follows: i) service cost and net interest cost in the statement of income; and ii) remeasurements in other comprehensive income. Service cost comprises: (i) current service cost, which is the increase in the present value of the defined benefit obligation resulting from employee service in the current period; (ii) past service cost, which is the change in the present value of the defined benefit obligation for employee service in prior periods, resulting from a plan amendment (the introduction, modification, or withdrawal of a defined benefit plan) or a curtailment (a significant reduction by the entity in the number of employees covered by a plan); and (iii) any gain or loss on settlement. Net interest on the net defined benefit liability (asset) is the change during the period in the net defined benefit liability (asset) that arises from the passage of time. Remeasurement of the net defined benefit liability (asset) is recognized in shareholders’ equity, in other comprehensive income, and comprises: (i) actuarial gains and losses and; (ii) the return on plan assets, less interest income earned on these assets. The Company also contributes amounts to defined contribution plans, that are expensed when incurred and are computed based on a percentage of salaries. 4.17.Share Capital and Stockholders’ Compensation Share capital comprises common shares and preferred shares. Incremental costs directly attributable to the issue of new shares (share issuance costs) are presented (net of tax) in shareholders’ equity as a capital transactions. To the extent the Company proposes distributions to shareholders, such dividends and interest on capital are determined in accordance with the limits defined in the Brazilian Corporation Law and in the Company’s bylaws. Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil to the entity distributing interest on capital. Tax benefits from the deduction of interest on capital are recognized in the statement of income. 4.18.Other comprehensive income Other comprehensive income include changes in fair value of available-for-sale financial instruments, effective portion of cash flow hedge, actuarial gains and losses (remeasurement of the net defined benefit liability) and cumulative translation adjustment. 4.19.Government grants A government grant is recognized when there is reasonable assurance that the grant will be received and the Company will comply with the conditions attached to the grant. 24 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Government grants related to expenses are recognized as revenue in the statement of income on a systematic basis over the periods in which the Company recognizes as expenses the related costs for which the grants are intended to compensate. Government grants related to assets are initially recognized as deferred income and transferred to the statement of income over the useful life of the asset on a straight-line basis. 4.20.Recognition of revenue, costs and expenses Revenue is recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and the amount of revenue and the costs incurred or to be incurred in the transaction can be measured reliably. Revenue is measured at the fair value of the consideration received or receivable for products sold and services provided in the normal course of business, net of returns, discounts and sales taxes. Revenues from the sale of crude oil and oil products, petrochemical products, natural gas, biofuels and other related products are recognized when the Company retains neither continuing managerial involvement nor effective control over the products sold and the significant risks and rewards of ownership have been transferred to the customer, which is usually when legal title passes to the customer, pursuant to the terms of the sales contract. Sales revenues from freight and other services provided are recognized based on the stage of completion of the transaction. Finance income and expense mainly comprise interest income on financial investments and government bonds, interest expense on debt, gains or losses on marketable securities measured at fair value, as well as net foreign exchange and inflation indexation charges. Finance expense does not include borrowing costs which are capitalized as part of the costs of these assets. Revenue, costs and expenses are recognized on the accrual basis. 25 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 5.Critical accounting policies: key estimates and judgments The preparation of the consolidated financial information requires the use of estimates and judgments for certain transactions and their impacts on assets, liabilities, income and expenses. The assumptions are based on past transactions and other relevant information and are periodically reviewed by Management, although the actual results could differ from these estimates. Information about those areas that require the most judgment or involve a higher degree of complexity in the application of the accounting practices and that could materially affect the Company’s financial condition and results of operations are set out following: 5.1. Oil and gas reserves Oil and gas reserves are estimated based on economic, geological and engineering information, such as well logs, pressure data and drilling fluid sample data and are used as the basis for calculating unit-of-production depreciation, depletion and amortization rates and for impairment tests. These estimates require the application of judgment and are reviewed at least annually based on a re-evaluation of already available geological, reservoir or production data and new geological, reservoir or production data, as well as changes in prices and costs that are used in the estimation of reserves. Revisions can also result from significant changes in the Company’s development strategy or in the production capacity of equipment and facilities. The Company determines its oil and gas reserves both pursuant to the SEC and the ANP/SPE (Brazilian Agency of Petroleum, Natural Gas and Biofuels / Society of Petroleum Engineers) criteria. The main differences between the two criteria are: selling price of crude oil (ANP/SPE establishes the use of the Company’s forecasted price, while SEC determines the use an average price considering the each first day of the last 12 months); concession period (ANP permits for the use of reserve quantities after the concession period). Additionally, pursuant to the SEC criteria, only proved reserves are determined, while proved and unproved reserves are determined pursuant to the ANP/SPE criteria. a) Oil and gas reserves: depreciation, depletion and amortization Depreciation, depletion and amortization are measured based on estimates of reserves prepared by the Company’s technicians in a manner consistent with SEC definitions. Revisions to the Company’s proved developed and undeveloped reserves impact prospectively the amounts of depreciation, depletion and amortization recognized in the statement of income and the carrying amounts of oil and gas properties assets. Therefore all other variables being constant, a decrease in estimated proved reserves would increase, prospectively, depreciation, depletion and amortization expense, while an increase in reserves would prospectively reduce the amount of expenses with depreciation, depletion and amortization. See notes 4.8 and 12 for more detailed information about depreciation, amortization and depletion. b) Oil and gas reserves: impairment testing The Company assesses the recoverability of the carrying amounts of oil and gas exploration and development assets based on their value in use, as defined in note 4.10. In general, analyses are based on proved reserves and probable reserves pursuant to the ANP/SPE definitions. The Company performs asset valuation analyses on an ongoing basis as a part of its management program by reviewing the recoverability of their carrying amounts based on estimated volumes of oil and gas reserves, as well as estimated future oil and natural gas prices. Oil and gas exploration and production assets are tested annually for impairment, irrespective of whether there is any indication of impairment. The markets for crude oil and natural gas have a history of significant price volatility and although prices can drop precipitously, industry prices over the long term will continue to be driven by market supply and demand fundamentals. The impairment tests that the Company performs make use of its long-term price assumptions used in its planning and budgeting processes and its capital expenditure decisions, which are considered reasonable estimates, given market indicators and experience. When determining the value in use of those assets, short-term price volatility affects the cash flow estimates for the first years. Lower future oil and gas prices, when considered long-term trends, as well as negative impacts of significant changes in reserve volumes, production curve expectations, lifting costs or discount rates could trigger the need for impairment assessment. 26 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) See notes 4.8 and 12 for more detailed information about oil and natural gas exploration and development assets. Identifying cash-generating units for impairment testing Identifying cash-generating units (CGUs) requires management assumptions and judgment, based on the Company’s business and management model. Changes in the aggregation of assets into Cash-Generating units (CGUs) could result in additional impairment charges or reversals. Such changes may occur when investment, strategic or operational factors result in changes in the interdependencies between those assets and, consequently, alter the aggregation of assets into CGUs. The assumptions set out below have been consistently applied by the Company: a) Exploration and Production CGUs: i) Crude oil and natural gas producing properties CGU: comprised of exploration and development assets related to crude oil and natural gas fields and groups of fields in Brazil and abroad. As of December 31, 2015, the Company changed the aggregation of certain crude oil and natural gas producing properties located in mid-southern Campos Basin into a cash-generating unit (the Centro-Sul group of crude oil and natural gas producing properties). Certain fields were disaggregated from the CGU and impairment tests were run separately for those individual fields. The manner by which the CGU is identified was changed as a result of: (a) the beginning of production shutdown in the Bicudo field; (b) the sale of Bijupirá and Salema fields; and (c) a reassessment of the areas’ natural gas production process, reflecting an increase in the domestic demand for natural gas in the thermoelectric industry, which resulted in a decrease in the need for natural gas reinjection. Accordingly, the following fields have been disaggregated from the CGU: Espadarte, Linguado, Bicudo, Badejo, Pampo, Trilha, Tartaruga Verde and Tartaruga Mestiça; and ii) Drilling Rigs CGU: comprised of drilling rigs, where each drilling rig represents an independent CGU.Refining, transportation and marketing CGU’s. b ) Downstream CGUs: i) Downstream CGU: a single CGU comprised of all refineries and associated assets, terminals and pipelines, as well as logistics assets operated by Transpetro. This CGU was identified based on the concept of integrated optimization and performance management, which focus on the global performance of the CGU, allowing a shift of margins from one refinery to another. Pipelines and terminals are an integral part and interdependent portion of the refining assets, required to supply the market. During the quarter ended December 31,2014, Complexo Petroquímico do Rio de Janeiro (Comperj) and the second refining unit of Refinaria Abreu e Lima (RNEST), both assets under construction, were removed from the Downstream CGU and assessed for impairment individually due to a range of circumstances that include: a) postponement of projects; b) a decrease in expected future operating revenues following the decline in international crude oil prices, c) the devaluation of Brazilian Real, d) difficulties in accessing the capital markets, and e) insolvency of contractor and suppliers and a consequent shortage of qualified contractors and suppliers (as a result of the difficulties created for suppliers by the Lava Jato investigation or otherwise); ii) Petrochemical CGU: the PetroquímicaSuape and Citepe petrochemical plants; iii) Transportation CGU: Transpetro’s fleet of vessels; iv) SIX CGU: shale processing plant; and v) other operations in Brazil and abroad defined as the smallest group of assets that generates independent cash flows. c) Gas & Power CGU’s: 27 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) i) Natural gas CGU: comprised of natural gas pipelines, natural gas processing plants and fertilizers and nitrogen products plants. During the quarter ended December 31, 2014, after the interruption of the construction of the fertilizer plant Unidade de Fertilizantes Nitrogenados III (UFN III) (MS), the Company terminated the construction contract with Consórcio UFN III due to poor performance. After this interruption, the Company decided to re-evaluate its implementation schedule, postponing the necessary actions of hiring a new company to execute the remaining scope as long as measures to preserve the Company’s capital are in place. In addition, during 2015, the updated 2015-2019 Business and Management Plan excluded the fertilizer plant Unidade de Fertilizantes Nitrogenados V (UFN V). As a result, the Company excluded the assets under construction UFN III and UFN V from the Gas & Power CGU and each one was assessed for impairment separately; ii) Power CGU: thermoelectric power generation plants; and iii) other operations in Brazil and abroad defined as the smallest group of assets that generates largely independent cash flows. d) Distribution CGU: Comprised of the distribution assets related to the operations of Petrobras Distribuidora S.A. e) Biofuels CGU’s: Biodiesel CGU: an integrated unit of biodiesel plants defined based on the production planning and operation process, considering domestic market conditions, the production capacity of each plant, as well as the results of biofuels auctions and raw materials supply; and Investments in associates and joint ventures including goodwill are individually tested for impairment. See notes 4.10 and 14 for more detailed information about impairment. 5.3. Pension and other post-retirement benefits The actuarial obligations and net expenses related to defined benefit pension and health care post-retirement plans are computed based on several financial and demographic assumptions, of which the most significant are: - Discount rate: comprises the projected future inflation in addition to an equivalent real interest rate that matches the duration of the pension and health care obligations with the future yield curve of long-term Brazilian Government Bonds; and - Medical costs: comprise the projected annual growth rates based on per capita health care benefits paid over the last five years, which are used as a basis for projections, decreasing gradually over 30 years, to converge with a general price inflation index. These and other estimates are reviewed at least annually and may differ materially from actual results due to changing market and financial conditions, as well as actual results of actuarial assumptions. The sensitivity analysis of discount rates and changes in medical costs as well as additional information about actuarial assumptions are set out in note 22. 5.4. Estimates related to contingencies and legal proceedings The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues arising from the normal course of its business for which estimates are made by Petrobras of the amounts of the obligations and the probability that an outflow of resources will be required. Those estimates are based on legal advice and Management’s best estimates. See note 30 for more detailed information about contingencies and legal proceedings. 28 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 5.5.Dismantling of areas and environmental remediation The Company has legal and constructive obligations to remove equipment and restore onshore and offshore areas at the end of operations at production sites. Its most significant asset removal obligations involve removal and disposal of offshore oil and gas production facilities in Brazil and abroad. Estimates of costs for future environmental cleanup and remediation activities are based on current information about costs and expected plans for remediation. These estimates require performing complex calculations that involve significant judgment because the obligations are long-term; the contracts and regulations contain subjective definitions of the removal and remediation practices and criteria involved when the events actually occur; and asset removal technologies and costs are constantly changing, along with regulations, environmental, safety and public relations considerations. The Company is constantly conducting studies to incorporate technologies and procedures to optimize the operations of abandonment, considering industry best practices. However, the timing and amounts of future cash flows are subject to significant uncertainty. Notes 4.13 and 20 provides further detailed information about the decommissioning provisions. 5.6. Deferred income taxes The recognition of deferred tax liabilities and deferred tax assets involves significant estimates and judgments by the Company. Deferred tax assets are recognized to the extent that it is probable that taxable profit will be available against which a deductible temporary difference can be utilized or it is probable that the entity will have sufficient taxable profit in future periods. Deferred tax liabilities are recognized for all taxable temporary differences. In evaluating whether it will have sufficient taxable profit in future periods to support the recognition of deferred tax assets, the Company uses future projections and estimates based on its Business and Management Plan (BMP), approved by the Board of Executive Officers annually. Future taxable profits projections are mainly based on the following assumptions: i) Brent crude oil prices; ii) foreign exchange rates; and iii) the Company’s projected net finance expenses (income). Changes in deferred tax assets and liabilities are presented in note 21.6. . Cash flow hedge accounting involving the Company’s future exports For cash flow hedges, a forecast transaction that is the subject of the hedge must be highly probable. The Company determines the portion of its future exports that meet the criteria of being “highly probable future exports” by determining a percentage of total forecast exports based on a time series comparing realized and forecast exports (based on its five-year Business and Management Plan - BMP and its long-term Strategic Plan projections). Forecast future exports are reviewed whenever the Company reviews its BMP and Strategic Plan assumptions. The ratio of highly probable future exports to total forecast exports is reviewed annually, at least. Projections of future exports are determined based on the Company’s operational and capital expenditure optimization model and are affected by different assumptions, including crude oil and oil products prices, the Company’s projected crude oil and natural gas production and domestic demand. See note 33.2 for more detailed information about cash flow hedge accounting and a sensitivity analysis of the cash flow hedge involving future exports. 5.8.Write-off – overpayments incorrectly capitalized As described in note 3, in the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing the estimated amounts that Petrobras had overpaid for the acquisition of property, plant and equipment. To account for these overpayments, the Company developed an estimation methodology, as set out in note 3. Petrobras acknowledges the degree of uncertainty involved in the estimation methodology and continues to monitor the ongoing investigations and the availability of other information concerning the amounts it may have overpaid in the context of the payment scheme. If reliable information becomes available that indicates with sufficient precision that the Company’s estimate should be modified, it will evaluate materiality and, if so, adjust. 29 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) However, as previously discussed, the Company believes it has used the most appropriate methodology and assumptions to determine the amounts of overpayments incorrectly capitalized and there is no evidence that would indicate the possibility of a material change in the amounts written-off. Allowance for impairment of trade receivables Management continuously assesses whether there is objective evidence that trade receivables are impaired and recognizes allowances for impairment of trade receivables to cover losses. Such evidence includes insolvency, defaults, judicial recovery claims a significant probability of a debtor filing for bankruptcy and others. See note 8 for more detailed information about allowance for impairment of trade receivables. 30 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 6. New standards and interpretations a) IASB - International Accounting Standards Board The following standards and amendments to standards were issued by the IASB and are not effective as of December 31, 2015. The Company did not early adopt those standards: Standards Brief Description Effective Date Amendment to IFRS 11 “Joint Arrangements” Requires an investor to apply the principles of business combination accounting when it acquires an interest in a joint operation (as defined under IFRS 11) that constitutes a "business (as defined under IFRS 3)." January 1, 2016 Amendment to IFRS 10 “Consolidated Financial Statements” and to IAS 28 “Investments in Associates and Joint Ventures” States that when an asset is sold to, or contributed in an associate or a joint venture, and the asset meets the definition of business (IFRS 3), the gain or loss shall be fully recognized by the investor (regardless of the participation of third parties in the associate or joint venture). A partial gain or loss is recognized when a transaction involves assets that do not constitute a business. However, if the sale or contribution does not meet the definition of business as defined by IFRS 3/CPC 15, any gain or loss shall be recognized by the investor in proportion to the participation of third parties in the associate or joint venture. Indefinitely postponed IFRS 15 – “Revenue from Contracts with Customers” Sets out requirements for revenue recognition, measurement and disclosure. According to IFRS 15, revenue is recognized when a customer obtains control of a good or service sold. It changes the current model, based on which revenue is recognized when significant risks and rewards of ownership are transferred. In addition IFRS 15 provides guidance for revenue recognition in more complex cases. January 1, 2018 IFRS 9 - "Financial Instruments" Establishes a new model of financial assets classification, based on their cash flow characteristics and entity's business model objective for them. This standard also changes the assumptions of financial assets impairment recognition based on expected losses. Adds new requirements regarding hedge accounting. January 1, 2018 The Company is assessing the impact the new standards and amendments to standards may have on future periods. IFRS 16 – “Leases” On January 13, 2016, the IASB issued IFRS 16 "Leases", which will be effective for fiscal years beginning on or after January 1, 2019 and will replace IAS 17 "Leases" and related interpretations. IFRS 16 sets out requirements for leases identification, recognition, measurement, presentation and disclosure according to the lessee and lessor perspectives. Among the changes for lessees, IFRS 16 eliminates classification between financial and operating leases, required by IAS 17. Therefore, it will be a single model in which all leases will result in the recognition of assets related to the use of rights of assets leased. If the payments provided for in the commercial leases are due over time, financial liabilities should be recognized as well. For lessors, IFRS 16 will maintain the classification as either financial or operating leases as required by IAS 17. IFRS 16 will not substantially change the way leases will be accounted for lessors when compared to IAS 17. The Company is assessing the impacts of this new standard and believes that the adoption of IFRS 16 may cause a significant increase in assets and liabilities in its consolidated statement of financial position. Accordingly, the Company may also need to negotiate some covenants in its loan agreements with BNDES – (Brazilian Development Bank) when a reliable estimate of these impacts can be made. b) Brazilian Tax Law On December 30, 2015, the State of Rio de Janeiro enacted two laws that increase the tax burden on the oil industry, from March 2016, as follows: · Law 7.182 – establishes a new levy for the Rate Control, Monitoring and Supervision of Research, Mining, Oil and Gas Exploration and Utilization Activities (Taxa de Controle, Monitoramento e Fiscalização das Atividades de Pesquisa, Lavra, Exploração e Aproveitamento de Petróleo e Gás – TFPG), over each barrel of crude oil or equivalent unit of natural gas extracted in the State of Rio de Janeiro; and 31 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) · Law 7.183 – establishes a new tax charge on transactions involving the crude oil cycle - 18% VAT (ICMS). The Company believes that neither of these laws have a basis as valid legal statutes and plans to file appeals to the Brazilian Federal Supreme Court to prove that they are unconstitutional. 7. Cash and cash equivalents and Marketable securities Cash and Cash Equivalents Consolidated Parent Company Cash at bank and in hand 3,157 1,884 4 2 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 3,599 5,311 1,100 4,182 Other investment funds (*) 42 107 2 51 3,641 5,418 1,102 4,233 - Abroad Time deposits 51,842 23,110 − − Automatic investing and interest checking accounts 34,471 9,491 15,447 − Other financial investments 4,734 4,336 − 859 91,047 36,937 15,447 859 Total short-term financial investments 94,688 42,355 16,549 5,092 Total cash and cash equivalents 97,845 44,239 16,553 5,094 (*) Reclassification in 2014 of R$ 231 in the parent company, as detailed in note 2.3. Short-term financial investments in Brazil comprise highly-liquid investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts, interest checking accounts and other short-term fixed income instruments with maturities of three months or less. Marketable securities Consolidated Parent Company In Brazil Abroad Total In Brazil Abroad Total Total Total Trading securities 3,042 − 3,042 7,146 − 7,146 2,982 7,092 Available-for-sale securities 21 5 26 6 50 56 2 52 Held-to-maturity securities (*) 271 50 321 270 17,581 17,851 8,070 8,577 3,334 55 3,389 7,422 17,631 25,053 11,054 15,721 Current 3,042 5 3,047 7,146 17,617 24,763 10,794 15,472 Non-current 292 50 342 276 14 290 260 249 (*) Reclassification in 2014 of R$ 231 in the parent company, as detailed in note 2.3. Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits in highly-rated financial institutions. These financial investments have maturities of more than three months and are classified as current assets due to the expectation of their realization in the short term. In the parent company the relevant held-to-maturity securities refer to the investments in the Receivables Investment Fund, as presented in note 19.2. 8.Trade and other receivables Trade and other receivables, net 32 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Parent Company Trade receivables Third parties (*) 28,358 26,620 10,975 10,657 Related parties Investees (note 19.5) 2,085 2,293 15,176 19,913 Receivables from the electricity sector (note 8.4) 13,335 7,879 3,940 765 Petroleum and alcohol accounts - receivables from Federal Government (note 19.6) 857 843 857 843 Other receivables 6,625 5,322 2,790 2,685 51,260 42,957 33,738 34,863 Allowance for impairment of trade receivables (14,274) (8,956) (6,514) (4,873) 36,986 34,001 27,224 29,990 Current 22,659 21,167 20,863 19,319 Non-current 14,327 12,834 6,361 10,671 (*) Reclassification in 2014 of R$ 1,536 in the parent company and of R$ 1,607 in the consolidated, as detailed in note 2.3. Trade receivables overdue - Third parties Consolidated Parent Company Up to 3 months 1,229 2,186 328 1,050 From 3 to 6 months 701 472 412 187 From 6 to 12 months 3,135 480 2,775 151 More than 12 months 6,775 4,866 2,498 1,218 11,840 8,004 6,013 2,606 Changes in the allowance for impairment of trade receivables Consolidated Parent Company Opening balance 8,956 3,293 4,873 473 Additions (*) 7,133 5,801 3,830 4,472 Write-offs (41) (5) − − Reversals (2,476) (318) (2,189) (72) Cumulative translation adjustment 702 185 − − Closing balance 14,274 8,956 6,514 4,873 Current 6,599 3,845 4,022 2,230 Non-current 7,675 5,111 2,492 2,643 (*) In 2015, includes additions related to: electricity sector R$ 4,056; losses on fines R$ 1,206; and thermical interconnected system R$ 233. 33 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 8.4.Trade receivables - electricity sector (Isolated Electricity System) Consolidated PCLD As of 12.31.2014 Sales Amounts received Constitution Reversal Transfers (*) Inflation indexation As of 12.31.2015 Related parties (Eletrobras Group) Amazonas Distribuidora De Energia 5,283 2,651 (2,206) (1,436) 299 2,179 1,023 7,793 Centrais Elétricas do Norte 127 258 (380) (1) − − − 4 Centrais Elétricas de Rondônia 1,252 1,355 (753) (912) 47 − 122 1,111 Others 344 361 (211) (269) 22 − 51 298 Trade receivables, net - Eletrobras Group 7,006 4,625 (3,550) (2,618) 368 2,179 1,196 9,206 Third parties Cigás 1,133 2,379 (1,457) (965) 1,528 (2,179) 119 558 Centrais Elétricas do Pará 92 704 (765) (140) 196 − 14 101 Cia de Eletricidade do Amapá − 218 (90) (296) 47 − 156 35 Cia de Energia de Pernambuco - CELPE − 318 (310) − 8 Others 18 294 (292) (37) 41 − − 24 Trade receivables, net - Third parties 1,243 3,913 (2,914) (1,438) 1,812 (2,179) 289 726 Total trade receivables, net 8,249 8,538 (6,464) (4,056) 2,180 − 1,485 9,932 Trade receivables - Eletrobras Group 7,879 4,625 (3,550) − − 3,185 1,196 13,335 (-) Allowance for impairment of trade receivables (873) − − (2,618) 368 (1,006) − (4,129) Trade receivables, net - Eletrobras Group 7,006 4,625 (3,550) (2,618) 368 2,179 1,196 9,206 Third parties 4,915 3,913 (2,914) − − (3,185) 289 3,018 (-) Allowance for impairment of trade receivables (3,672) − − (1,438) 1,812 1,006 − (2,292) Third parties, net 1,243 3,913 (2,914) (1,438) 1,812 (2,179) 289 726 Total trade receivables 12,794 8,538 (6,464) − − − 1,485 16,353 (-) Allowance for impairment of trade receivables (4,545) − − (4,056) 2,180 − − (6,421) Total trade receivables, net 8,249 8,538 (6,464) (4,056) 2,180 − 1,485 9,932 (*) Cigás assigned receivables from Amazonas Distribuidora de Energia to Petrobras, pursuant to the purchase and sale agreement, which establishes that overdue payables from Cigás to Petrobras can be transferred to Amazonas Distribuidora de Energia when certain conditions are met. As of December 31, 2015, R$ 7,494 of the Company’s net trade receivables from the isolated electricity system in the northern region of Brazil, related to the sale of fuel oil, natural gas, electricity and other products to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers (Produtores Independentes de Energia – PIE) operating in that region, were classified as non-current assets. The balance of those receivables was R$ 9,932 (R$ 8,249 in 2014) as of December 31, 2015. A significant portion of the funds used by those companies to pay for products supplied by the Company came from the Fuel Consumption Account (Conta de Consumo de Combustível – CCC), which provides funds to cover a portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil (operating in the isolated electricity system). However, as a result of changes in the CCC regulations over time, funds transferred from the CCC to these electricity companies have not been sufficient for them to meet their financial obligations and, as a result, some have experienced financial difficulties and have not been able to pay for the products supplied by Petrobras. In 2013, a new legislation significantly changed the sources of funds that were used to cover the cost of electricity generated in the Isolated Electricity System and the Brazilian Federal Government started to provide funds to cover costs that in the past were only borne by the CCC. This assistance from the Federal Government would be made available through funds deposited in the Energy Development Account (Conta de Desenvolvimento Energético – CDE) by the Brazilian National Treasury. Those funds, however, proved to be insufficient to cover the operational costs of the isolated electricity system in the northern region of Brazil. 34 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The funds available in the CCC , which were already insufficient to cover the costs related to fuel supplied by the Company, decreased significantly. Following an increase in the amounts owed by the thermoelectric power plants operating in the Isolated Electricity System, the Company put pressure on the negotiations with the state-owned natural gas distribution companies, the independent electricity producers ( PIEs ), subsidiaries of Eletrobras and other private companies. On December 31, 2014, the Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras (the Brazilian Ministry of Mines and Energy participated directly in the negotiations) with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged it owed R$ 8,601 to the Company. This amount is being adjusted monthly based on the Selic interest rate (Brazilian short-term interest rate). Under this agreement, the first of 120 monthly installments was paid in February 2015 and, as of May 7, 2015, R$ 7,380 had been guaranteed by the collateralization of certain amounts payable by the CDE to the CCC (R$ 6,084 as of December 31, 2014). This debt acknowledgement agreement is not overdue as of December 31, 2015. In 2015, the Brazilian government reviewed its electricity price regulations and implemented a new pricing policy for the electricity sector, which has already resulted in increases in the tariffs charged to end customers beginning in the first quarter of 2015. The Company had expected that this new policy would have strengthened the financial situation of the companies in the electricity sector and, consequently to reduce the balance of their accounts payable with respect to fuel oil and other products supplied by the Company, which has not occurred. Due to the time required for increasing the amount of electricity tariffs from end-users of electricity distributors in order to provide financial stability of these companies, the recovery flow of CCC funds is occurring slowly, which is delaying the reimbursements for fuel acquisition costs provided by Petrobras and deteriorating the default of those customers to the Company. Pursuant to the issuance of Normative Instruction 679 on September 1, 2015 by the Brazilian National Electricity Agency (Agência Nacional de Energia Elétrica - ANEEL), the Company expected that the flow of funds it would receive from the CCC would accelerate. This is because funds would be paid directly from the CCC for products supplied in the prior month with a limit of 75% of the average payments made by the CCC in the previous three months. However, it has not occurred and, as a consequence, the insolvency of these receivables increased. However, recent experience has shown that the Company’s expectations have been frustrated and, as a consequence, theses receivables continue to be delinquent. The Company intended to enter into a debt acknowledgement agreement and pledge additional CDE credits as collateral, reflecting governmental authorization to allow for a renegotiation of CDE’s debt with companies that are creditors of the CCC and had to overdue receivables between December 1, 2014 and June 30, 2015. However, due to the current unconcluded negotiation the Company recognized in the last quarter of 2015 an allowance for impairment by the total amount of these receivables (R$ 2,620). As a result, and based on Management’s evaluation, the Company has increased the allowance for impairment by trade receivables, in the statement of income for the year 2015, in the amount of R$ 1,876 (R$ 4,511 in 2014) as follows: · Constitution of allowance for impairment by trade receivables, in the amount of R$ 4,056 in 2015 (R$ 4,511 in 2014), including collaterals in negotiation in the amount of R$ 2,620, with respect to uncollateralized receivables related to products supplied after November 1, 2014, which were not received as of December 31, 2015; and · Reversal of allowance for impairment of trade receivables of R$ 2,180 following CDE receivables pledged as collateral and from the existence of restricted funds deposited in an escrow account arising from payments related to a purchase and sale agreement signed on May 7, 2015. The Company continues to negotiate additional collaterals with Eletrobras and has implemented procedures to avoid additional defaults, by requiring prepayments for suppling products, except for customers holding legal injunctions that forbid the Company to require prepayments, for example. 35 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 9.Inventories Consolidated Parent Company Crude oil 11,305 10,563 10,425 8,883 Oil products 8,613 11,510 6,612 9,046 Intermediate products 2,390 2,268 2,390 2,268 Natural gas and LNG (*) 989 951 436 557 Biofuels 616 398 65 45 Fertilizers 239 91 190 91 24,152 25,781 20,118 20,890 Materials, supplies and others 4,967 4,797 3,935 3,670 29,119 30,578 24,053 24,560 Current 29,057 30,457 24,015 24,461 Non-current 62 121 38 99 (*) LNG - Liquid Natural Gas Inventories are presented net of a R$ 607 allowance reducing inventories to net realizable value (R$ 399 as of December 31, 2014), mainly due to the decrease in international prices of crude oil and oil products. The amount of write-down of inventories to net realizable value recognized as cost of sales in 2015 is R$ 1,547 (R$ 2,461 in 2014). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 6,711 (R$ 6,151 as of December 31, 2014), as set out in note 22.1. 10.Disposal of assets and legal mergers 10.1.Disposal of assets Disposal of assets in Argentina On March 30, 2015, Petrobras Argentina S.A., PESA, disposed of its interest in assets located in the Austral Basin in Santa Cruz to Compañía General de Combustibles S.A. (CGC) for a lump-sum payment of US$ 101 million, made on the same date. The Company recognized a US$ 77 million gain in other income. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. for R$ 870 to Videolar S.A. and its controlling shareholder, subject to certain condition precedent, including approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 30, 2014 the transaction was concluded in accordance with the sales and purchase agreement and a R$ 145 gain was recognized in other income. On March 31, 2015, a final price adjustment was agreed and the Company received an additional of R$ 223 recorded in other income. Sale of interest in Gaspetro On December 28, 2015, Petrobras concluded the disposal of 49% equity interest in its subsidiary Petrobras Gas S.A. (Gaspetro) to Mitsui Gás e Energia do Brasil Ltda (Mitsui-Gás). Mitsui Gas paid R$ 1,933 in a single installment after the fulfillment of all conditions set forth in the sales and purchase agreement signed on October 23, 2015, including the unrestricted final approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica - CADE). This disposal did not result in loss of control of Gaspetro, therefore R$ 988 (R$ 652 net of taxes) was recognized as an adjustment to equity. Although the Company has been cited in certain lawsuits concerning this transaction, there is no indication to date that circumstances may affect the disposal and the Company is preparing its legal defense. 36 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Legal mergers On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect share capital or the Company’s consolidated financial statements. Assets classified as held for sale As of December 31, 2015, the Company classified R$595 as assets held for sale (R$13 in 2014) including: R$587 related to the Bijupirá and Salema production fields and R$ 8 regarding PI, PIII and PIV drilling rigs (R$13 in 2014). In addition, the amount of R$488 classified as liabilities on assets classified as held for sale refers to the provision for decommissioning costs directly associated to Bijupirá and Salema fields. The Company tested these assets for impairment and recognized impairment losses as set out in note 14.3. On February 26, 2016, the sales contracts of Bijupirá and Salema were terminated as set out in note 35. Accordingly, the amounts regarding these fields will be reclassified to property, plant and equipment, and to provision for decommissioning costs in 2016. 37 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments 11.1.Information about direct subsidiaries, joint arrangements and associates (Parent Company) Main business segment % Petrobras' ownership % Petrobras' voting rights Shareholders’ equity (deficit) Net income (loss) for the year Country Entities that are consolidated Subsidiaries Petrobras Netherlands B.V. - PNBV (i) E&P 100.00 100.00 78,231 (3,387) Netherlands Petrobras Distribuidora S.A. - BR Distribution 100.00 100.00 9,925 (1,161) Brazil Petrobras International Braspetro - PIB BV (i) (ii) Several segments (iii) 99.98 99.98 7,821 (2,141) Netherlands Petrobras Transporte S.A. - Transpetro RT&M 100.00 100.00 5,305 1,033 Brazil Petrobras Logística de Exploração e Produção S.A. - PB-LOG E&P 100.00 100.00 3,486 773 Brazil Transportadora Associada de Gás S.A. - TAG Gas & Power 100.00 100.00 3,249 (2,457) Brazil Petrobras Gás S.A. - Gaspetro Gas & Power 51.00 51.00 1,868 490 Brazil Petrobras Biocombustível S.A. - PBIO Biofuels 100.00 100.00 1,124 (861) Brazil Petrobras Logística de Gás - Logigás Gas & Power 100.00 100.00 1,101 43 Brazil Liquigás Distribuidora S.A. RT&M 100.00 100.00 940 114 Brazil Araucária Nitrogenados S.A. Gas & Power 100.00 100.00 842 81 Brazil Termomacaé Ltda. Gas & Power 99.99 99.99 717 151 Brazil Braspetro Oil Services Company - Brasoil (i) Corporate 100.00 100.00 625 33 Cayman Islands Breitener Energética S.A. Gas & Power 93.66 93.66 650 87 Brazil Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE RT&M 100.00 100.00 566 (818) Brazil Termobahia S.A. Gas & Power 98.85 98.85 485 82 Brazil Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape RT&M 100.00 100.00 403 (808) Brazil Baixada Santista Energia S.A. Gas & Power 100.00 100.00 294 22 Brazil Petrobras Comercializadora de Energia Ltda. - PBEN Gas & Power 99.91 99.91 103 25 Brazil Fundo de Investimento Imobiliário RB Logística - FII E&P 99.00 99.00 65 (62) Brazil Petrobras Negócios Eletrônicos S.A. - E-Petro Corporate 99.95 99.95 33 2 Brazil Termomacaé Comercializadora de Energia Ltda Gas & Power 100.00 100.00 14 5 Brazil 5283 Participações Ltda. Corporate 100.00 100.00 1 344 Brazil Downstream Participações Ltda. Corporate 99.99 99.99 (2) (1) Brazil Joint operations Fábrica Carioca de Catalizadores S.A. - FCC RT&M 50.00 50.00 245 35 Brazil Ibiritermo S.A. Gas & Power 50.00 50.00 198 59 Brazil Entities that are not consolidated Joint ventures Logum Logística S.A. RT&M 20.00 20.00 318 (218) Brazil Cia Energética Manauara S.A. Gas & Power 40.00 40.00 148 33 Brazil Petrocoque S.A. Indústria e Comércio RT&M 50.00 50.00 135 32 Brazil Refinaria de Petróleo Riograndense S.A. RT&M 33.20 33.33 88 18 Brazil Brasympe Energia S.A. Gas & Power 20.00 20.00 78 6 Brazil Brentech Energia S.A. Gas & Power 30.00 30.00 77 9 Brazil Metanol do Nordeste S.A. - Metanor RT&M 34.54 34.54 50 (4) Brazil Eólica Mangue Seco 4 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00 49.00 43 3 Brazil Eólica Mangue Seco 3 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00 49.00 40 1 Brazil Eólica Mangue Seco 1 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00 49.00 35 − Brazil Eólica Mangue Seco 2 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 51.00 51.00 34 − Brazil Companhia de Coque Calcinado de Petróleo S.A. - Coquepar RT&M 45.00 45.00 9 (1) Brazil Participações em Complexos Bioenergéticos S.A. - PCBIOS Biofuels 50.00 50.00 − − Brazil Associates Sete Brasil Participações S.A. E&P 5.00 5.00 3,462 (4,946) Brazil Fundo de Investimento em Participações de Sondas - FIP Sondas E&P 4.59 4.59 3,386 (6,284) Brazil Braskem S.A. RT&M 36.20 47.03 2,023 3,140 Brazil UEG Araucária Ltda. Gas & Power 20.00 20.00 858 243 Brazil Deten Química S.A. RT&M 27.88 27.88 343 102 Brazil Energética SUAPE II Gas & Power 20.00 20.00 233 86 Brazil Termoelétrica Potiguar S.A. - TEP Gas & Power 20.00 20.00 65 3 Brazil Nitroclor Ltda. RT&M 38.80 38.80 1 − Brazil Bioenergética Britarumã S.A. Gas & Power 30.00 30.00 − − Brazil (i) Companies abroad with financial statements prepared in foreign currency. (ii) 5283 Participações Ltda holds an 0.0187% interest (an 11.88% interest in 2014,diluted by Petrobras' investments). (iii) Cover activities abroad in E&P, RTM, Gas & Power and Distribuiton segments. 38 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 11.2.Changes in investments (Parent Company) Balance at Paying in of capital Capital transactions Restructuring, capital decrease and others Share of results of investments (*) Cumulative translation adjustments (CTA) Other comprehensive results Dividends Balance at Subsidiaries PNBV 36,690 20,570 25 − (4,242) 23,281 − − 76,324 BR Distribuidora 11,924 − − − (1,187) − (105) (929) 9,703 PIB BV 1,183 6,947 797 − (2,262) (232) 58 − 6,491 Transpetro 4,738 − − − 1,102 315 29 (1,089) 5,095 PB-LOG 3,398 − − − 478 − − (783) 3,093 TAG 6,490 − − (398) 2,360 − (4,712) (908) 2,832 PBIO 2,209 103 − − (861) (6) (321) − 1,124 Logigás − − − 1,058 43 − (1) − 1,100 Liquigás 1,017 − − − 118 − 2 (86) 1,051 Gaspetro 2,593 284 − (2,101) 490 − − (316) 950 Araucária Nitrogenados 761 − − − 81 − − − 842 Termomacaé Ltda. 813 − − − 151 − 1 (248) 717 Breitener 565 − − − 78 − − (34) 609 Citepe 1,049 331 − − (818) − − − 562 Arembepe 381 − − (405) 24 − Other subsidiaries 2,472 437 (797) (611) (274) 187 5 (366) 1,053 Joint operations 205 − − − 48 − − (30) 223 Joint ventures 335 40 − − (60) − 4 (39) 280 Associates − Braskem 4,544 − − − 1,188 310 (2,530) (370) 3,142 Sete Brasil Participações 383 94 − − (420) (41) (16) − − FIP Sondas 363 82 − − (445) − Other associates 345 − − − 91 − − (111) 325 Subsidiaries, operations / joint ventures and associates 82,458 28,888 25 (2,457) (4,317) 23,814 (7,586) (5,309) 115,516 Other investments 23 − − (3) − − − 20 Total investments 82,481 28,888 25 (2,460) (4,317) 23,814 (7,586) (5,309) 115,536 Provision for losses in subsidiaries 23 12 − Equity in earnings of investments and other comprehensive income (4,294) 23,826 (7,586) (*) Includes unrealized profits from transactions between companies. 39 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 11.3.Changes in investments in joint ventures and associates (Consolidated) Balance at Paying in of capital Restructuring, capital decrease and others Share of profits of investments Cumulative translation adjustments (CTA) Other comprehensive income Dividends Balance at Petrobras Oil & Gas B.V. - PO&G 4,554 − − (302) 2,123 − (344) 6,031 Braskem 4,544 − − 1,188 310 (2,530) (370) 3,142 State-controlled natural gas distributors 904 − − 207 − − (131) 980 Investees in Venezuela 828 − − (363) 386 − − 851 Guarani S.A. 1,377 − − (291) (6) (321) − 759 Nova Fronteira Bionergia 433 − − 32 − − − 465 Other petrochemical investees 174 − − 45 − − (43) 176 Compañia Mega S.A. - MEGA 83 − − 119 (28) − − 174 Compañia de Inversiones de Energia S.A. - CIESA 181 − − (20) 9 − − 170 UEG Araucária 194 − − 49 − − (74) 169 Sete Brasil Participações 383 94 − (420) (41) (16) − − FIP - Sondas 363 82 − (445) − Other associates 1,219 175 21 (596) 72 3 (84) 810 Other investees 45 − 45 Total 15,282 351 21 (797) 2,825 (2,864) (1,046) 13,772 During 2015, losses of R$ 922 were recognized as part of the share of losses in equity-accounted investments with respect to the Company’s investment in Sete Brasil and FIP Sondas. A portion of those losses is attributable to the impairment loss the Company recognized in its investments, as set out in note 14.2.2. Those losses resulted from the worsening economic and financial conditions of Sete Brasil Participações S.A., along with the postponement of a majority of its construction projects and uncertainties about its ability to continue the projects. Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 2.38 1.72 3,229 2,334 3,229 2,334 Associate Braskem S.A. 212,427 212,427 Common 15.91 10.80 3,380 2,294 Braskem S.A. 75,793 75,793 Preferred A 27.62 17.50 2,093 1,326 5,473 3,620 The market value of these shares does not necessarily reflect the selling realizable value upon sale of a large block of shares. Non-controlling interest The total amount of non-controlling interest is R$ 3,199 (R$ 1,874 in 2014), of which R$ 1,432 (R$ 1,286 in 2014) is related to non-controlling interest in Petrobras Argentina S.A. and R$ 916 is related to non-controlling interest in Gaspetro S.A. The condensed financial information of Petrobras Argentina and Gaspetro is set out below: 40 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras Argentina Gaspetro Current assets 3,106 2,678 317 Long-term receivables 281 220 230 Investments 1,078 1,085 1,183 Property, plant and equipment, net 4,234 3,598 4 Other noncurrent assets 6 7 310 8,705 7,588 2,044 Current liabilities 2,111 1,830 69 Non-current liabilities 2,229 1,840 106 Shareholders' equity 4,365 3,918 1,869 8,705 7,588 2,044 Sales revenues 810 342 693 Net Income for the year 395 102 490 Net change in cash and cash equivalents 237 277 (549) Petrobras Argentina S.A. is an integrated energy company, indirectly controlled by Petrobras (directly controlled by PIB BV, which holds a 67.19% interest in this company) and its main place of business is Argentina. Gaspetro is a Petrobras’ subsidiary that holds interests in several state distributors of natural gas in Brazil. Petrobras concluded the sale of 49% of its interest in Gaspetro on December 28, 2015 as set out in note 10.1. 11.6.Summarized information on joint ventures and associates The Company invests in joint ventures and associates in Brazil and abroad, whose activities are related to petrochemical companies, gas distributors, biofuels, thermoelectric power stations, refineries and other activities. Condensed financial information is set out below: Joint ventures Associates Joint ventures Associates In Brazil PO&G (*) Other companies abroad In Brazil Abroad In Brazil PO&G (*) Other companies abroad In Brazil Abroad Current assets 4,317 3,648 1,278 20,921 8,748 3,916 2,745 834 28,423 5,953 Non-current assets 1,339 196 81 10,531 777 1,163 44 61 7,158 558 Property, plant and equipment, net 4,711 10,896 1,905 37,482 7,087 4,244 6,711 1,295 32,423 9,561 Other non-current assets 2,164 17 14 11,055 304 2,000 37 10 11,534 212 12,531 14,757 3,278 79,989 16,916 11,323 9,537 2,200 79,538 16,284 Current liabilities 5,198 891 832 19,057 14,083 4,890 764 572 18,050 9,250 Non-current liabilities 2,498 5,183 1,185 48,896 4,129 1,945 3,013 806 35,659 2,635 Shareholders' equity 4,327 8,683 697 12,762 (1,296) 4,464 5,760 424 25,974 4,399 Non-controlling interest 508 − 564 (726) − 24 − 398 (145) − 12,531 14,757 3,278 79,989 16,916 11,323 9,537 2,200 79,538 16,284 Sales revenues 12,742 7,527 947 52,654 652 13,140 5,120 743 53,050 444 Net Income for the year 517 816 155 3,452 (5,460) 339 555 37 1,811 779 Ownership interest - % 20 a 83% 50% 34 a 50% 5 a 49% 11 a 49% 20 a 83% 50% 34 a 50% 5 a 49% 11 a 49% (*) Petrobras Oil & Gas (PO&G) is a joint venture located in the Netherlands, with 50% share of Petrobras International BV (PIBBV), for exploration and oil and gas production in Africa. 41 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 12.Property, plant and equipment By class of assets Consolidated Parent Company Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (oil and gas producing properties) Total Total Balance at January 1, 2014 18,431 211,781 186,840 116,828 533,880 402,567 Additions 71 4,826 71,410 1,394 77,701 59,820 Additions to / review of estimates of decommissioning costs − − − 5,096 5,096 5,316 Capitalized borrowing costs − − 8,431 − 8,431 7,793 Write-offs (23) (132) (9,303) (464) (9,922) (9,007) Write-off - overpayments incorrectly capitalized (85) (2,842) (2,643) (222) (5,792) (4,425) Transfers (***) 6,517 59,923 (86,189) 54,501 34,752 31,921 Depreciation, amortization and depletion (1,252) (17,409) − (11,500) (30,161) (22,081) Impairment - recognition (2,370) (3,682) (30,997) (7,540) (44,589) (34,762) Impairment - reversal − 45 − 7 52 8 Cumulative translation adjustment 52 7,787 3,078 625 11,542 − Balance at December 31, 2014 21,341 260,297 140,627 158,725 580,990 437,150 Cost 29,160 377,259 140,627 233,808 780,854 586,684 Accumulated depreciation, amortization and depletion (7,819) (116,962) − (75,083) (199,864) (149,534) Balance at December 31, 2014 21,341 260,297 140,627 158,725 580,990 437,150 Additions 657 4,396 60,263 1,745 67,061 50,464 Additions to / review of estimates of decommissioning costs − − − 15,932 15,932 16,511 Capitalized borrowing costs − − 5,842 − 5,842 4,767 Write-offs (27) (192) (6,184) (1,455) (7,858) (5,994) Transfers 4,006 28,814 (54,132) 27,668 6,356 664 Depreciation, amortization and depletion (1,528) (21,241) − (15,296) (38,065) (27,642) Impairment - recognition (928) (14,981) (11,489) (20,324) (47,722) (33,597) Impairment - reversal 1 42 21 90 154 116 Cumulative translation adjustment 299 31,404 11,913 3,525 47,141 − Balance at December 31, 2015 23,821 288,539 146,861 170,610 629,831 442,439 Cost 33,561 438,533 146,861 262,480 881,435 617,596 Accumulated depreciation, amortization and depletion (9,740) (149,994) − (91,870) (251,604) (175,157) Balance at December 31, 2015 23,821 288,539 146,861 170,610 629,831 442,439 Weighted average of useful life in years 40 (25 to 50) (except land) 20 (3 to 31) (**) Units of production method (*) See note 29 for assets under construction by business area. (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes R$ 24,419, reclassified from Intangible Assets to Property, Plant and Equipment, as a result of the declaration of commerciality of areas of the Assignment Agreement. At December 31, 2015, consolidated and Parent Company property, plant and equipment includes assets under finance leases of R$ 189 and R$ 9,248, respectively (R$ 192 and R$ 8,979at December 31, 2014). Estimated useful life - Consolidated Buildings and improvements, equipment and other assets Estimated useful life Cost Accumulated depreciation Balance at 12.31.2015 5 years or less 13,304 (8,940) 4,364 6 - 10 years 32,204 (16,050) 16,154 11 - 15 years 3,976 (2,121) 1,855 16 - 20 years 130,499 (39,579) 90,920 21 - 25 years 69,847 (21,986) 47,861 25 - 30 years 56,745 (12,333) 44,412 30 years or more 87,773 (20,670) 67,103 Units of production method 76,180 (38,055) 38,125 470,528 (159,734) 310,794 Buildings and improvements 31,995 (9,740) 22,255 Equipment and other assets 438,533 (149,994) 288,539 42 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) Petrobras, the Brazilian Federal Government (assignor) and the Brazilian Agency of Petroleum, Natural Gas and Biofuels (Agência Nacional de Petróleo, Gás Natural e Biocombustíveis) - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in six blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further 5 years subject to certain conditions. The agreement establishes that the review procedures, which must be based on independent technical appraisal reports, will commence immediately after the declaration of commerciality for each area. Currently, after the declarations of commerciality of the six blocks, all the Assignment Agreement areas were included in the review procedures. The review of the Assignment Agreement will be concluded after the review of all the areas. However, no specific date has been established for the review procedures to be concluded. The formal review procedures for each block are based on costs incurred through the exploration stage and estimated costs and production levels included in the independent technical appraisal reports. The review of the Assignment Agreement may result in modifications to: (i) local content requirements and commitments; (ii) total volume (in barrels of oil) to be produced; (iii) term of the agreement and (iv) the minimum percentages of local content. If the review of the Assignment Agreement determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. Currently, the Assignment Agreement is being reviewed, including the preparation of the independent technical appraisal reports and related discussions with the Brazilian Federal Government. The Company will make the respective adjustments to the purchase prices of the rights according to the conclusion of the review. As of December 31, 2015 and 2014, the Company’s property, plant and equipment include R$ 74,808 related to the Assignment Agreement. 12.4.Oil and Gas fields operated by Petrobras returned to ANP During 2015 the following oil and gas fields were returned to ANP: Itaparica, Camaçari, Carapicú, Baúna Sul, Salema Branca, Nordeste Namorado, part of Rio Preto, Pirapitanga, Piracucá, Catuá and part of Mangangá. These fields were returned to ANP mainly due to their uneconomic feasibility and, as a consequence, the Company wrote off an amount of R$1,032 as other expenses. 43 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 13. Intangible assets By class of assets Consolidated Parent Company Softwares Rights and Concessions Acquired Developed in-house Goodwill Total Total Balance at January 1, 2014 33,690 332 1,162 937 36,121 33,289 Addition 214 94 279 − 587 478 Capitalized borrowing costs − − 19 − 19 19 Write-offs (219) (11) (23) − (253) (229) Transfers (**) (24,164) 18 22 (3) (24,127) (24,057) Amortization (84) (120) (312) − (516) (392) Impairment - recognition (21) (1) − − (22) − Impairment - reversal 15 − − − 15 − Cumulative translation adjustment 111 3 1 37 152 − Balance at December 31, 2014 9,542 315 1,148 971 11,976 9,108 Cost 10,633 1,536 3,403 971 16,543 12,051 Accumulated amortization (1,091) (1,221) (2,255) − (4,567) (2,943) Balance at December 31, 2014 9,542 315 1,148 971 11,976 9,108 Addition 59 73 259 − 391 299 Capitalized borrowing costs − − 18 − 18 18 Write-offs (589) − (7) − (596) (169) Transfers 273 21 36 − 330 273 Amortization (75) (109) (325) − (509) (396) Impairment - recognition (98) − − − (98) − Cumulative translation adjustment 404 8 2 146 560 − Balance at December 31, 2015 9,516 308 1,131 1,117 12,072 9,133 Cost 10,526 1,699 3,762 1,117 17,104 12,442 Accumulated amortization (1,010) (1,391) (2,631) − (5,032) (3,309) Balance at December 31, 2015 9,516 308 1,131 1,117 12,072 9,133 Estimated useful life in years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes R$ 24,419, reclassified from Intangible Assets to Property Plant and Equipment, as a result of the declaration of commerciality of areas of the Assignment Agreement. As of December 31, 2015, the Company did not recognize impairment loss related to goodwill. 13.2. Exploration rights returned to the Brazilian Agency of Petroleum, Natural Gas and Biofuels - Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) Exploration areas returned to ANP in 2015, in the amount of R$ 82 (R$ 195 in 2014) are set out below: Area Exploratory phase Exclusive Partnership Campos Basin − 1 Santos Basin 1 1 Ceará Basin − 1 Espírito Santo Basin − 3 Camamu Almada Basin − 1 Amazonas Basin − 2 Parecis Basin 2 − 13.3.Exploration rights - production sharing contract Following the first pre-salt public auction held on October 21, 2013, the Libra consortium, comprised of Petrobras (40% interest), Shell (20% interest), Total (20% interest), CNODC (10% interest), CNOOC (10% interest) and the Brazilian Pre-Salt Oil and Natural Gas Management Company ( Empresa Brasileira de Administração de Petróleo e Gás Natural S.A. - Pré-Sal Petróleo PPSA ) as the manager of the agreement, entered into a production sharing contract with the Federal Government on December 2, 2013. The contract granted rights to explore and operate oil and gas production in a strategic pre-salt area known as the Libra block, comprising an area of approximately 1,550 km2, located in ultra-deep waters in the Santos Basin. This was the first oil and gas production sharing contract signed in Brazil. The contract is for 35 years and cannot be renewed. 44 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) A signature bonus (acquisition cost) of R$ 15,000 was paid by the consortium. The Company paid R$ 6,000 (its 40% share of the acquisition cost paid by the consortium) recognized in its intangible assets as Rights and Concessions. Currently, the project is in the exploration phase (4 years), which exploration program comprises, at a minimum, 3D seismic acquisition, two exploratory wells and Extended Well Test (EWT). The seismic data were acquired in 2014. In February of 2016, the Brazilian Agency of Petroleum ANP approved the Discovery Appraisal Plan – Plano de Avaliação de Descobertas – PAD of the well 2-ANP-2A-RJS. 13.4. Service concession agreement - Distribution of piped natural gas As of December 31, 2015, intangible assets include service concession agreements related to piped natural gas distribution in Brazil, in the amount of R$ 580 (R$ 558 in 2014), maturing between 2029 and 2043, which may be renewed. According to the distribution agreements, the service is to be provided to customers in the industrial, residential, commercial, automotive, air conditioning and transport sectors, among others. The consideration receivable is a factor of a combination of operating costs and expenses, and return on capital invested. The rates charged for gas distribution are subject to periodic reviews by the state regulatory agency. The agreements establish an indemnity clause for investments in assets which are subject to return at the end of the service agreement, to be determined based on evaluations and appraisals. 14. Impairment The Company’s property, plant and equipment and intangible assets are tested for impairment on December 31 of each year or when there is an indication that the carrying amount may not be recoverable. 14.1. Property, plant and equipment and intangible assets For impairment testing purposes the Company uses the value in use of its property, plant and equipment and intangible assets (individually or grouped into cash-generating units - CGUs) as their recoverable amount. In measuring value in use the Company bases its cash flow projections on: - The estimated useful life of the asset or assets grouped into the CGU, based on the expected use of those assets and, considering the Company’s maintenance policy; - Assumptions and financial budgets/forecasts approved by Management for the period corresponding to the expected life cycle of each different business; and - A pre-tax discount rate, which is derived from the Company’s post-tax weighted average cost of capital (WACC). The main cash flow projections used to measure the value in use of the CGUs were mainly based on the following assumptions: Average Long Term Average Brent (US$/barrel) 45 72 Average of nominal exchange rate (R$/US$) 4.06 3.55 The definition of cash generating units (CGU) is described in Note 5.2. Impairment of property, plant and equipment and intangible assets In 2015 the Company recognized impairment losses and reversals of impairment losses for certain assets and CGUs, mainly due to the following events occurred in the last quarter of 2015: 45 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) · revision of the Company’s mid and long term assumptions reflecting the new oil price scenario (international crude oil prices); · decrease in estimates of proved reserves and probable reserves; · a significant decrease in estimated future capital expenditures pursuant to a revision of the Company’s portfolio (based on the latest updated of its 2015-2019 Business and Management Plan in January 2016); · a revision of geological characteristics of the Papa-Terra field reservoir; and · higher discount rates used to measure the value-in-use of our assets and CGUs, attributable to an increase in Brazil’s risk premium resulting from a credit risk downgrade (losing its investment grade status). Impairment losses and reversals of impairment losses were recognized in the statement of income and are presented as follows: Consolidated Assets or CGUs, by nature Carrying amount Recoverable amount Impairment (*) / (**) Business segment Comments Producing properties: assets related to E&P activities in Brazil (several CGUs) 82,982 47,402 33,722 E&P - Brazil see item (a1) Comperj 6,193 912 5,281 RTM - Brazil see item (b1) Oil and gas producing properties abroad 6,045 3,583 2,462 E&P - Abroad see item (c1) Oil and gas production and drilling equipment 2,927 949 1,978 E&P - Brazil see item (d1) UFN III 3,651 1,696 1,955 Gas & Power see item (e) Suape Petrochemical Complex 4,463 3,681 782 RTM - Brazil see item (f1) Nitrogen Fertilizer Plant - UFN-V 585 − 585 Gas & Power Biodiesel plants 524 343 181 Biofuel - Brazil Others 1,331 611 720 Several segments Total 108,701 59,177 47,666 Producing properties: assets related to E&P activities in Brazil (several CGUs) 17,067 12,918 4,149 E&P - Brazil See item (a2) Comperj 25,820 3,987 21,833 RTM - Brazil See item (b2) Oil and gas producing properties abroad 8,302 3,873 4,429 E&P - Abroad See item (c2) Oil and gas production and drilling equipment 2,898 1,474 1,424 E&P - Brazil See item (d2) Suape Petrochemical Complex 7,563 4,585 2,978 RTM - Brazil See item (f2) 2nd refining unit of RNEST 16,488 7,345 9,143 RTM - Brazil See item (g) Araucária (fertilizers plant) 927 667 260 Gas & Power Nansei Sekiyu K.K. refinery 343 − 343 RTM - Abroad Others 71 86 (15) Total 79,479 34,935 44,544 (*) Impairment losses and reversals. (**) Excludes impairment charges on assets classified as held for sale of R$ 10 in 2015 and R$ 92 in 2014. a1) Producing properties in Brazil - 2015 Impairment losses of R$ 33,722 were recognized in 2015 for certain oil and gas fields under E&P concessions, as their recoverable values were below their carrying amount. Cash flow projections were based on: financial budgets/forecasts approved by Management; and an 8.3% p.a post-tax discount rate (real rate, excluding inflation) derived from the WACC for the E&P business. The impairment losses related primarily to the following fields: Papa-Terra (R , Centro Sul group (R$4,605), Uruguá group (R$3,849), Espadarte (R2,315), Linguado (R$1,911) , CVIT – Espírito Santo group (R$1,463), Piranema (R$1,333) Lapa (R$1,238) , Bicudo (R$937), Frade (R$773), Badejo (R$740), Pampo (R$355) and Trilha (R$327). These impairment losses are mainly due to the impact of the decline in international crude oil prices on the Company’s price assumptions, the use of a higher discount rate, as well as the geological revision of Papa-Terra reservoir . 46 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) a2) Producing properties in Brazil - 2014 In 2014, impairment losses of R$ 4,149 were recognized, mainly with respect to certain oil and gas fields under E&P concessions, whose recoverable amount was determined to be below their carrying amount. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7.2% p.a. post‐tax discount rate (real rate, excluding inflation) derived from the WACC for the E&P business. The impairment losses are mainly related to the impact of the decline in international crude oil prices on the Company’s price assumptions and were principally recognized for the following fields: Frade, Pirapitanga, Tambuatá, Carapicu and Piracucá. b1) Comperj - 2015 An impairment loss of R$ 5,281 was recognized in 2015 for refining assets of Comperj. Cash flow projections were based on: financial budgets/forecasts approved by Management, and; an 8.1% p.a. post-tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business reflecting a specific risk premium for the postponed projects. This impairment loss was mainly attributable to: (i) the use of a higher discount rate; (ii) the delay in expected future cash inflows resulting from postponing construction. b2) Comperj – 2014 In 2014, an impairment loss of R$ 21,833 was recognized in Comperj. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7% p.a. post‐tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business. The impairment loss is mainly attributable to: (i) project planning deficiencies; (ii) the use of a higher discount rate, reflecting a specific risk premium for the postponed projects; iii) a delay in expected future cash inflows resulting from postponing the project; and (iv) the Company’s business context of lower projected economic growth. c1) Producing properties abroad - 2015 Impairment losses of R$ 2,462 were recognized in E&P assets abroad. Cash flow projections were based on: financial budgets/forecasts approved by Management; and 5.6% p.a. to 10.4% p.a. post-tax discount rates (real rates, excluding inflation) derived from the WACC for the E&P business in different countries. The impairment losses were mainly in producing properties located in the United States, R$ 1,750, and Bolivia , R$ 614, attributable to the decline in international crude oil prices and the revision from recoverable volume of reservoirs. c2) Producing properties abroad - 2014 In 2014, impairment losses of R$ 4,429 were recognized in international E&P assets. Cash flow projections are based on: financial budgets/forecasts approved by Management; and 5.4% p.a. to 11.2% p.a. post tax discount rates (real rates, excluding inflation) derived from the WACC for the E&P business in different countries. The impairment losses are mainly in Cascade and Chinook producing properties located in the United States, R$ 4,162 and are mainly attributable to the decline in international crude oil prices. d1) Oil and gas production and drilling equipment in Brazil - 2015 Impairment losses of R$ 1,978 were recognized in 2015 for oil and gas production and drilling equipment which were not directly related to oil and gas producing properties. Cash flow projections were based on: financial budgets/forecasts approved by Management; and a 9.2% p.a. post‐tax discount rate (real rate, excluding inflation) derived from the WACC for the oil and gas services and equipment industry. The impairment losses were mainly related to the planned idle capacity of two drilling rigs in the future and the use of a higher discount rate. d2) Oil and gas production and drilling equipment in Brazil – 2014 In 2014, impairment losses of R$ 1,424 were recognized in oil and gas production and drilling equipment, unrelated to oil and gas producing properties. Cash flow projections are based on: financial budgets/forecasts approved by Management; and an 8% p.a. post‐tax discount rate (real rate, excluding inflation) derived from the WACC for the oil and gas services and equipment industry. The impairment losses are mainly related to idle capacity of two drilling rigs in the future and to the demobilization of two oil platforms, which were not deployed in any oil and gas property as of December 31, 2014. 47 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) e) Fertilizer Plant - UFN III - 2015 Impairment losses of R$ 1,955 were recognized in 2015 for the fertilizer plant UFN III (Unidade de Fertilizantes Nitrogenados III), located on Três Lagoas , (state of Mato Grosso do Sul ). Cash flow projections were based on: financial budgets/forecasts approved by Management; and a 7.1% p.a. (6.7% p.a. in 2014) post tax discount rate (real rate, excluding inflation) derived from the WACC for the Gas & Power business, reflecting a specific risk premium for the postponed projects. The impairment losses were mainly related to: (i) the use of a higher discount rate; and (ii) the delay in expected future cash inflows resulting from postponing the project. f1) Suape Petrochemical Complex - 2015 An impairment loss of R$ 782 was recognized in 2015 for Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE and Companhia Petroquímica de Pernambuco S.A. – PetroquímicaSuape . Cash flow projections were based on: financial budgets/forecasts approved by Management; and a 7.2% p.a. post-tax discount rate (real rate, excluding inflation) derived from the WACC for the petrochemical business. The impairment loss was mainly attributable to changes in market and prices assumptions resulting from a decrease in economic activity in Brazil, a reduction in the spread for petrochemical products in the international market and the use of a higher discount rate. f2) Suape Petrochemical Complex - 2014 In 2014, an impairment loss of R$ 2,978 was recognized in Companhia Integrada Têxtil de Pernambuco S.A. CITEPE and Companhia Petroquímica de Pernambuco S.A. – PetroquímicaSuape. Cash flow projections were based on: 30 year period and zero growth rate perpetuity; financial budgets/forecasts approved by Management; and a 6.2% p.a. post tax discount rate (real rate, excluding inflation) derived from the WACC for the petrochemical business. The impairment loss is mainly attributable to changes in market assumptions and forecasts resulting from a decrease in economic activity, a reduction in the spread for petrochemical products in the international market and modifications in tax regulations. g) Second refining unit in RNEST - 2014 In 2014, an impairment loss of R$ 9.143 was recognized in the second refining unit in RNEST. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7% p.a. post tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business. The impairment loss was mainly attributable to: (i) project planning deficiencies; (ii) the use of a higher discount rate, reflecting a specific risk premium for the postponed projects; (iii) a delay in expected future cash inflows resulting from postponing the project; and (iv) the Company’s business context of lower projected economic growth. 14.2.Investments in associates and joint ventures (including goodwill) Value in use is generally used for impairment test of goodwill associated with investments in associates and joint ventures. The basis for estimates of cash flow projections includes: projections covering a period of 5 to 12 years, zero-growth rate perpetuity, budgets, forecasts and assumptions approved by management and a pre-tax discount rate derived from the WACC or the Capital Asset Pricing Model (CAPM), when applicable. The carrying amount and the value in use of the investments in associates and joint ventures which include goodwill as of December 31, 2015 are set out below: Investment Segment % Pos-tax discount rate (real interest rate p.a.) (*) Value in use Carrying amount Braskem S.A. (*) RTM 11.3 13,478 3,142 Natural Gas Distributors Gas & Power 5.7 1,433 980 Guarani S.A. Biofuels 9.3 759 976 (*) Post-tax discount of Braskem is CAPM of petrochemical segment; as the value in use considers the cash flow projections via dividends. Investment in publicly traded associate (Braskem S.A.) Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value as of December 31, 2015, was R$ 5,473, based on the quoted values of both Petrobras’s interest in Braskem’s common stock (47% of the outstanding shares) and preferred stock (22% of the outstanding shares) as set out note 11.4. However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. 48 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections via dividends and other distributions. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. Cash flow projections to determine the value in use of Braskem were based on the following key assumptions: (i) estimated average exchange rate of R$ 4.06 to U.S.$1.00 in 2016 (converging to R$ 3.55 in the long run); (ii) average Brent crude oil price at US$ 45 in 2016, converging to US$ 72 in the long run; (iii) prices of feedstock and petrochemical products reflecting projected international prices; (iv) petrochemical products sales volume estimates reflecting projected Brazilian and global G.D.P growth; and (v) increases in the EBITDA margin during the growth cycle of the petrochemical industry in the next years and declining in the long run. Allowance for losses on net investments The impairment losses in the amount of R$ 2.072 on net investments were recognized in the statement of income as share of earnings in equity-accounted investments, as a result of the following factors: a) A decrease in international crude oil prices in 2015 led to impairment losses in our E&P operations of affiliates of Petrobras Argentina S.A. (a subsidiary of Petrobras International Braspetro B.V. – PIB BV) and of our joint venture in Africa (Petrobras Oil & Gas B.V. - PO&G, a joint venture of PIB BV), in the amount of R$ 360 and R$ 717, respectively. b) The Company’s impairment tests resulted in impairment losses of R$ 543 in its biofuels segment, mainly as a result of (i) an increase in post-tax discount rate (real rate, excluding inflation) from 7.3% p.a. in 2014 to 9.3% p.a. in 2015; and (ii) a postponement of biofuels projects for an extended period of time (outside the scope of our updated 2015-2019 Business and Management Plan). Those losses include an impairment charge recognized for goodwill in the amount of R$ 285, mainly related to its associate Guarani S.A. (R$ 217). c) As a result of worsening economic and financial conditions of Sete Brasil Participações S.A., along with a postponement of most of its construction projects and uncertainties about its ability to continue the projects, the Company could not determine the value-in-use of its investment in Sete Brasil Participações S.A. (both directly and through FIP Sondas) and, therefore, recognized impairment losses of R$ 173 and R$ 155, respectively in Sete Brasil and FIP Sondas. d) Impairment losses of R$ 54 were also recognized in Petrobras Netherlands BV (PNBV) with respect to its associate Arpoador Drilling B.V. (a subsidiary of Sete Brasil). The Company is continually monitoring its investment in Sete Brasil and will reassess its recoverability when a decision with respect to Sete Brasil’s business plan is taken. Assets classified as held for sale Impairment losses were recognized in E&P assets classified as held for sale. The Board of Directors approved the disposal of the Bijupirá and Salema fields, PI, PIII and PIV drilling rigs and PXIV platform. As their fair values were below their carrying amount impairment losses in the amount of R$ 10 were recognized in 2015. 15.Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. 49 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table: Consolidated Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property, plant and equipment Opening Balance 18,594 20,619 Additions to capitalized costs pending determination of proved reserves 7,310 10,039 Capitalized exploratory costs charged to expense (2,874) (3,145) Transfers upon recognition of proved reserves (3,423) (9,300) Cumulative translation adjustment 703 381 Closing Balance 20,310 18,594 Intangible Assets 7,996 8,085 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 28,306 26,679 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the table below: Consolidated Exploration costs recognized in the statement of income Geological and geophysical expenses 1,360 1,972 Exploration expenditures written off (includes dry wells and signature bonuses) 4,921 5,048 Other exploration expenses 186 115 Total expenses 6,467 7,135 Cash used in: Operating activities 1,546 2,087 Investment activities 8,897 11,508 Total cash used 10,443 13,595 Aging of Capitalized Exploratory Well Costs The tables below set out the amounts of exploratory well costs that have been capitalized for a period of one year or for a period of greater than one year after the completion of drilling, the number of projects to which the costs that have been capitalized for a period of greater than one year relate and an aging of those amounts by year (including the number of wells to which those costs relate). Aging of capitalized exploratory well costs* Consolidated Exploratory well costs capitalized for a period of one year 5,417 5,377 Exploratory well costs capitalized for a period of greater than one year 14,893 13,217 Ending balance 20,310 18,594 Number of projects to which the exploratory well costs capitalized for a period of greater than one year relate 70 69 Number of wells 2014 4,118 32 2013 3,039 18 2012 4,117 21 2011 1,931 15 2010 and previous years 1,688 15 Ending balance 14,893 101 (*) Amounts paid for obtaining rights and concessions for exploration of oil and gas (capitalized acquisition costs) are not included. Exploratory well costs that have been capitalized for a period of greater than one year since the completion of drilling amount to R$ 14,893. Those costs relate to 70 projects comprising R$ 12,706 for wells in areas in which there has been ongoing drilling or firmly planned drilling activities in the near term and for which an evaluation plan (“Plano de Avaliação”) has been submitted for approval by ANP; and R$ 2,187 relate to costs incurred to evaluate the reserves and their potential development. 50 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 16.Trade payables Consolidated Parent Company Third parties in Brazil 13,005 13,146 10,734 10,879 Third parties abroad 10,020 11,262 3,897 4,869 Related parties 1,888 1,516 13,541 10,827 Balance on current liabilities 24,913 25,924 28,172 26,575 + 17. Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants that were not in default in 2015 in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. Non-compliance with these obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days, depending on the agreement. The Company has also covenants with respect to debt level in some of its loan agreements with the Brazilian Development Bank ( Banco Nacional de Desenvolvimento - BNDES). A roll-forward of non-current debt is set out as follows: Consolidated Parent Company Export Credit Agencies Banking Markets Capital Markets Others Total Total Non-current In Brazil Opening balance at January 1, 2014 − 67,935 2,837 114 70,886 48,319 Cumulative translation adjustment (CTA) − 133 − − 133 − Additions (new funding obtained) − 10,130 800 − 10,930 9,088 Interest incurred during the year − 474 − − 474 275 Foreign exchange/inflation indexation charges − 2,518 192 3 2,713 1,641 Transfer from long term to short term − (3,395) (373) (43) (3,811) (870) Balance as of December 31, 2014 − 77,795 3,456 74 81,325 58,453 Abroad Opening balance at January 1, 2014 13,599 63,034 99,730 1,618 177,981 57,418 Cumulative translation adjustment (CTA) 1,154 7,711 16,921 135 25,921 − Additions (new funding obtained) 665 15,633 32,542 − 48,840 40,106 Interest incurred during the year 9 50 108 18 185 2,191 Foreign exchange/inflation indexation charges 250 1,004 (3,392) 50 (2,088) 11,343 Transfer from long term to short term (1,747) (8,018) (2,979) (98) (12,842) (18,112) Balance at December 31, 2014 13,930 79,414 142,930 1,723 237,997 92,946 Total Balance as of December 31, 2014 13,930 157,209 146,386 1,797 319,322 151,399 Non-current In Brazil Opening balance at January 1, 2015 − 77,795 3,456 74 81,325 58,453 Cumulative translation adjustment (CTA) − 482 − − 482 − Additions (new funding obtained) − 15,962 3,510 − 19,472 6,463 Interest incurred during the year − 951 1 − 952 506 Foreign exchange/inflation indexation charges − 9,662 257 7 9,926 6,175 Transfer from long term to short term − (8,416) (490) (13) (8,919) (6,138) Balance as of December 31, 2015 − 96,436 6,734 68 103,238 65,459 Abroad Opening balance at January 1, 2015 13,930 79,414 142,930 1,723 237,997 92,946 Cumulative translation adjustment (CTA) 4,772 33,669 62,702 607 101,750 − Additions (new funding obtained) 501 18,285 6,283 − 25,069 42,530 Interest incurred during the year 13 110 161 26 310 5,973 Foreign exchange/inflation indexation charges 1,439 4,112 (3,350) 181 2,382 52,077 Transfer from long term to short term (2,517) (14,671) (18,098) (147) (35,433) (13,545) Balance as of December 31, 2015 18,138 120,919 190,628 2,390 332,075 179,981 Total Balance as of December 31, 2015 18,138 217,355 197,362 2,458 435,313 245,440 51 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Parent Company Current Short term debt (*) 5,946 9,253 20,779 18,603 Current portion of long term debt 44,907 18,182 31,043 29,433 Accrued interest 6,481 4,088 1,091 2,094 57,334 31,523 52,913 50,130 (*) Reclassification in 2014 of R$ 1,536 in the parent company, as detailed in note 2.3. 52 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Summarized information on current and non-current finance debt Consolidated Maturity in up to 1 year 1 to 2 years 2 to 3 years 3 to 4 years 4 to 5 years 5 years and onwards Total (*) Fair value Financing in Brazilian Reais (R$): 9,175 6,712 8,170 13,611 19,725 22,876 80,269 64,269 Floating rate debt 7,637 4,900 6,356 11,835 17,291 18,267 66,286 Fixed rate debt 1,538 1,812 1,814 1,776 2,434 4,609 13,983 Average interest rate 15.1% 16.4% 15.0% 13.8% 11.4% 11.2% 13.0% Financing in U.S. Dollars (US$): 42,333 34,629 39,886 66,335 37,376 110,413 330,972 258,647 Floating rate debt 21,752 20,276 30,394 47,334 21,826 33,028 174,610 Fixed rate debt 20,581 14,353 9,492 19,001 15,550 77,385 156,362 Average interest rate 4.1% 4.5% 4.1% 4.3% 4.6% 6.0% 4.9% Financing in R$ indexed to US$: 2,237 2,751 2,747 2,737 2,737 21,173 34,382 27,662 Floating rate debt 93 90 85 75 75 138 556 Fixed rate debt 2,144 2,661 2,662 2,662 2,662 21,035 33,826 Average interest rate 7.2% 7.0% 7.1% 7.0% 7.1% 7.0% 7.0% Financing in Pound Sterling (£): 267 − 9,930 10,197 6,465 Fixed rate debt 267 − 9,930 10,197 Average interest rate 5.8% − 6.1% 6.1% Financing in Japanese Yen (¥): 2,183 367 332 − − − 2,882 2,829 Floating rate debt 332 332 331 − − − 995 Fixed rate debt 1,851 35 1 − − − 1,887 Average interest rate 2.0% 0.8% 0.6% − − − 1.7% Financing in Euro (€): 1,102 46 11,692 5,548 832 14,689 33,909 25,108 Floating rate debt 49 44 44 44 665 − 846 Fixed rate debt 1,053 2 11,648 5,504 167 14,689 33,063 Average interest rate 3.6% 1.6% 3.8% 3.9% 4.1% 4.4% 4.1% Financing in other currencies: 36 − 36 37 Fixed rate debt 36 − 36 Average interest rate 14.3% − 14.3% Total as of December 31, 2015 57,333 44,505 62,827 88,231 60,670 179,081 492,647 385,017 Total Average interest rate 5.9% 6.4% 5.6% 5.8% 6.9% 6.7% 6.3% Total as of December 31, 2014 31,523 33,397 31,742 47,254 64,252 142,677 350,845 325,946 * The average maturity of outstanding debt as of December 31, 2015 is 7.14 years, (6.10 years as of December 31, 2014). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable - R$ 167,631, as of December 31, 2015. When a quoted price for an identical liability is not available, the fair value is determined based on a theoretical curve derived from the yield curve of the Company's most liquid bonds (level 2) - R$ 217,386, as of December 31, 2015. The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 33.2. 53 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In 2015, the capitalization rate was 5.03% p.a. (4.91% p.a. in 2014). 17.3.Lines of credit – Outstanding balance Amount Company Financial institution Date Maturity Available (Lines of Credit) Used Balance Abroad (Amount in US$ million) Petrobras JBIC 7/16/2013 12/31/2018 1,500 - 1,500 PGT BV UKEF - JPMORGAN 12/17/2015 12/22/2016 500 181 319 Total 2,000 181 1,819 In Brazil Petrobras BNDES 12/17/2012 5/30/2016 2,199 1,750 449 Petrobras BNDES 7/31/2013 7/15/2016 502 422 80 Petrobras FINEP 4/16/2014 12/26/2017 255 177 78 PNBV BNDES 9/3/2013 3/26/2018 9,878 1,631 8,247 Transpetro BNDES 1/31/2007 Not defined 5,129 554 4,575 Transpetro Banco do Brasil 7/9/2010 4/10/2038 452 239 213 Transpetro Caixa Econômica Federal 11/23/2010 Not defined 389 20 369 Total 18,804 4,793 14,011 17.4. Collateral The financial institutions that have provided financing to the Company usually do not require Petrobras to provide collateral related to loans. However, certain specific funding instruments to promote economic development are collateralized, as well as certain debt agreements of the subsidiary Petrobras Distribuidora are based on the Company’s future exports. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables of the structured entities. The Company’s capital market financing relates primarily to unsecured global notes. 54 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 18. Leases Future minimum lease payments / receipts – finance leases Consolidated Parent Company Receipts Payments Payments Estimated commitments Future value Annual interest Present value Future value Annual interest Present value Present value 2016 629 (408) 221 68 (18) 50 1,568 2017 – 2020 2,880 (1,685) 1,195 171 (102) 69 3,809 2021 and thereafter 6,032 (1,751) 4,281 681 (598) 83 1,617 As of December 31, 2015 9,541 (3,844) 5,697 920 (718) 202 6,994 Current 256 48 1,568 Non-current 5,441 154 5,426 As of December 31, 2015 5,697 202 6,994 Current 157 42 1,609 Non-current 3,866 148 4,293 As of December 31, 2014 4,023 190 5,902 Future minimum lease payments – operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. Consolidated Parent Company 2016 45,631 65,349 2017 - 2020 121,398 191,805 2021 and thereafter 220,303 330,122 As of December 31, 2015 387,332 587,276 As of December 31, 2014 314,505 432,452 As of December 31, 2015, the balance of estimated future minimum lease payments under operating leases includes R$ 236,739 in the Consolidated and R$ 211,634 in the Parent Company (in 2014, R$ 184,778 in the Consolidated and R$ 159,466 in the Parent Company) with respect to assets under construction, for which the lease term has not commenced. During 2015, the Company recognized expenditures of R$ 32,485 for consolidated operating lease installments and R$ 49,620 in the Parent Company (during 2014, R$ 25,110 for consolidated and R$ 35,495 in the Parent Company). 55 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 19. Related party transactions 19.1.Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, joint arrangements, consolidated structure entities and associates at market prices and market conditions. By transaction (Parent Company) Current Non-current Total Current Non-current Total Assets Trade and other receivables - Trade and other receivables, mainly from sales 8,916 − 8,916 10,224 − 10,224 - Dividends receivable 1,595 − 1,595 1,053 − 1,053 - Intercompany loans − 266 266 − 6,828 6,828 - Capital increase (advance) − 1,364 1,364 − 397 397 - Amounts related to construction of natural gas pipeline − 1,050 1,050 − 868 868 - Finance leases 61 873 934 − − − - Other operations 637 414 1,051 410 133 543 11,209 3,967 15,176 11,687 8,226 19,913 Liabilities Finance leases (1,568) (5,354) (6,922) (1,608) (4,229) (5,837) Financing on credit operations − − − (5,010) − (5,010) Intercompany loans − (51,465) (51,465) − (29,816) (29,816) Prepayment of exports (18,346) (109,607) (127,953) (20,907) (46,607) (67,514) Accounts payable to suppliers (13,541) − (13,541) (10,827) − (10,827) - Purchases of crude oil, oil products and others (7,251) − (7,251) (7,101) − (7,101) - Affreightment of platforms (5,778) − (5,778) (3,312) − (3,312) - Advances from clients (512) − (512) (414) − (414) Other operations − (99) (99) − (143) (143) (33,455) (166,525) (199,980) (38,352) (80,795) (119,147) Profit or Loss Revenues, mainly sales revenues 147,898 156,614 Foreign exchange and inflation indexation charges (11,624) (2,139) Financial income (expenses), net (11,580) (5,012) 124,694 149,463 56 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) By company (Parent Company) Income (expense) Current Assets Non-current Assets Total Assets Total Assets Current Liabilities Non-current Liabilities Total Liabilities Total Liabilities Subsidiaries (*) (**) BR 90,203 94,780 2,588 20 2,608 8,981 (262) (20) (282) (295) PIB-BV Holanda 7,394 19,872 2,149 138 2,287 2,373 (19,646) (161,072) (180,718) (104,879) Gaspetro 10,150 9,721 977 97 1,074 2,320 (307) − (307) (440) PNBV 2,106 1,861 2,202 34 2,236 2,859 (7,632) − (7,632) (4,031) Transpetro 864 725 654 132 786 356 (1,125) − (1,125) (941) Fundo de Investimento Imobiliário (153) (178) 158 − 158 63 (216) (1,614) (1,830) (1,331) Thermoelectrics (192) (165) 120 335 455 292 (123) (1,004) (1,127) (1,094) TAG (1,573) (851) 202 873 1,075 402 (1,990) − (1,990) (2,233) Other subsidiaries 5,328 5,878 1,533 2,333 3,866 1,722 (1,412) − (1,412) (960) 114,127 131,643 10,583 3,962 14,545 19,368 (32,713) (163,710) (196,423) (116,204) Structured Entities (**) CDMPI (939) (131) − (316) (1,856) (2,172) (1,702) PDET Off Shore (564) (120) − (280) (881) (1,161) (926) (1,503) (251) − (596) (2,737) (3,333) (2,628) Associates (**) Companies from the petrochemical sector 12,041 18,066 559 − 559 535 (94) (78) (172) (236) Other associates 29 5 67 5 72 10 (52) − (52) (79) 12,070 18,071 626 5 631 545 (146) (78) (224) (315) 124,694 149,463 11,209 3,967 15,176 19,913 (33,455) (166,525) (199,980) (119,147) (*) Includes its subsidiaries and joint ventures. (**) The list of companies is presented in note 11. Annual rates for intercompany loans Parent Company Assets Liabilities Up to 5% − − (5,623) (4,269) From 5.01% to 7% 81 − (45,842) (23,713) From 7.01% to 9% 128 − − (1,834) More than 9.01% 57 6,828 − − 266 6,828 (51,465) (29,816) 19.2. Receivables investment fund The Parent Company invests in the receivables investment fund (FIDC-NP and FIDC-P), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. Investments in FIDC-NP and FIDC-P are recognized as marketable securities. The assignment of performing and non-performing receivables is recognized as current debt within current liabilities. Parent Company Marketable securities 7,812 8,334 Assignments of non-performing receivables (20,779) (18,603) Finance income FIDC P and NP 891 1,000 Finance expense FIDC P and NP (2,129) (1,525) Net finance income (expense) (1,238) (525) 57 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 19.3. Guarantees Granted Petrobras guarantees certain financial operations carried out by its subsidiaries in Brazil and abroad. Petrobras, based on contractual clauses that support the financial operations between the subsidiaries and third parties, offers guarantees, mainly fidejussory, the payment of debt service in the event that a subsidiary defaults on a debt. The outstanding balance of financial operations carried out by these subsidiaries and guaranteed by Petrobras is set out below: Maturity date of the loans PGF (*) PGT (**) PNBV (***) TAG (***) Others Total Total 2015 − 14,433 2016 23,193 1,952 3,944 − − 29,089 18,123 2017 18,548 − 2,387 − 1,197 22,132 16,121 2018 20,774 9,762 11,783 − 3,160 45,479 33,121 2019 29,931 23,038 9,411 − 861 63,241 46,258 2020 18,383 20,813 2,460 − 7,024 48,680 28,715 2021 and thereafter 104,222 32,932 13,891 17,474 10,813 179,332 97,997 215,051 88,497 43,876 17,474 23,055 387,953 254,768 (*) Petrobras Global Finance B.V., subsidiary of PIBBV. (**) Petrobras Global Trading B.V., subsidiary of PIBBV. (**) The list of companies is presented in note 11. 19.4.Investment fund of subsidiaries abroad As of December 31, 2015, a subsidiary of PIB BV had R$ 15,623 (R$ 17,594 as of December 31, 2014) invested in an investment fund abroad that held debt securities of Petrobras, of TAG (a subsidiary of Petrobras) and its subsidiaries, and of consolidated structured entities, mainly with respect to the following projects: Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53). Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the following table: Consolidated Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 9,849 996 281 10,592 1,343 519 Petrochemical companies 12,020 565 174 18,153 545 219 Other associates and joint ventures 1,878 524 1,768 1,183 405 699 23,747 2,085 2,223 29,928 2,293 1,437 Government entities Government bonds 1,090 4,352 − 1,553 11,525 − Banks controlled by the Federal Government (13,641) 10,181 95,034 (7,698) 10,131 75,181 Receivables from the Electricity sector (note 8.4) 5,821 13,335 − 5,929 7,879 − Petroleum and alcohol account - receivables from Federal government (note 19.6) 14 857 − 7 843 − Federal Government (Dividends and interest on capital) − − − 61 − − Others 30 1,190 1,230 198 639 595 (6,686) 29,915 96,264 50 31,017 75,776 Pension plans − 141 431 2 − 358 17,061 32,141 98,918 29,980 33,310 77,571 Revenues, mainly sales revenues 28,331 33,793 Foreign exchange and inflation indexation charges, net (4,730) (1,037) Finance income (expenses), net (6,540) (2,776) Current assets 8,806 17,837 Non-current assets 23,335 15,473 Current liabilities 12,683 4,928 Non-current liabilities 86,235 72,643 17,061 32,141 98,918 29,980 33,310 77,571 58 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 19.6. Petroleum and Alcohol accounts - Receivables from Federal Government As of December 31, 2015, the balance indexed by inflation of receivables related to the Petroleum and Alcohol accounts was R$ 857 (R$ 843 at December 31, 2014). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. The lawsuit is pending court-ordered expert proceedings, on which the Company has already agreed with the expert report. This report mentions the existence of the Company’s receivables from the Federal Government, as well as states that the supporting documents of alleged credit by the Federal Government were not found. The conclusion of court-ordered expert proceedings is pending, awaiting the Federal Government response. 19.7. Compensation of employees and officers The criteria for compensation of employees and officers are established based on the current labor legislation and the Company’s policies related to positions, salaries and benefits (plano de cargos e salários e de benefícios e vantagens). The compensation of employees (including those occupying managerial positions) and officers in the months of December 2015 and December 2014 were: Amounts in reais Compensation of employees Lowest compensation 2,812.74 2,710.19 Average compensation 16,582.21 15,031.44 Highest compensation 90,078.93 82,241.33 Compensation of highest paid Petrobras officer 106,748.22 98,758.65 The total compensation of Petrobras’ key management is set out below: Parent Company Officers Board (members and alternates) Total Officers Board (members) Total Wages and short-term benefits 12.7 1.4 14.1 9.7 1.2 10.9 Social security and other employee-related taxes 3.4 0.3 3.7 2.6 0.2 2.8 Post-employment benefits (pension plan)Pension 0.8 − 0.8 0.7 − 0.7 Variable compesation (*) − − − 3.3 − 3.3 Total compensation recognized in the statement of income 16.9 1.7 18.6 16.3 1.4 17.7 Total compensation paid 16.9 1.7 18.6 15.4 1.4 16.8 Number of members 8 18 26 7 10 17 (*) Due to the net loss of the year, the Extraordinary General Meeting decided to cancel the full payment of Annual Variable Compensation (Remuneração Variável Anual - RVA 2014) for the year 2014, and also of all the deferred installments not yet paid, of officers' Annual Variable Compensation for the year 2013, according to corporate goals program and to law 6,404/76, article 152, paragraph 2. In 2015 board members and officers of the consolidated Petrobras group received R$ 67.4 as compensation (R$ 72.6 in 2014). The Extraordinary General Meeting held on July 1, 2015 amended the following: · The article 18 of the Company's Bylaws to allow board members to have alternates with mandates limited to a two-year period; article 29 to establish that five Advisory Committees will support the Board of Directors with their appraisals and recommendations regarding specific issues related to the Board; article 41 to permit that board members alternates may participate in all board meetings and receive a fixed monthly compensation as defined by the Board and in accordance with compensation limits established in the General Meeting; 59 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) · This Extraordinary General Meeting also voted to increase the total Board members compensation established at the Annual General Meeting, by R$ 754 thousand, in order to cover the fees of the alternate Board members from July 2015 to March 2016. The compensation of the Advisory Committees to the Board of Directors is apart from the fixed compensation set for the Board members and, therefore, has not been classified under compensation of Petrobras’ key management. In 2015, the alternates of Board members which are also members of these committees received the amount of R$ 83 thousand as compensation (R$ 99 thousand including related charges). 20. Provision for decommissioning costs Consolidated Parent Company Non-current liabilities Opening balance 21,958 16,709 20,630 15,320 Adjustment to provision 16,812 6,196 16,789 6,286 Payments made (4,149) (1,603) (3,306) (1,422) Interest accrued 753 475 721 446 Others 354 181 (193) − Closing balance 35,728 21,958 34,641 20,630 The Company revises annually its estimated costs with well abandonment and dismantling of oil and gas production areas. As a result, for 2015, there was a R$ 14.1 billion increase in the provision for decommissioning costs, mainly due to: (i) an R$ 11.1 billion, due to the higher exchange rate, with direct impact on costs in dollars (ii) a R$ 7.1 billion increase attributable to an acceleration of abandonment resulting from a shorter economic life of fields attributable to lower crude oil prices (Brent); (iii) a R$ 6.7 billion increase due to an experience revision based on additional information obtained from 2015 well abandonments. These effects were partially offset by an R$ 11.2 billion decrease, related to a higher risk-adjusted discount rate of 6.73% p.a. at December 31, 2015 (3.76% p.a. in 2014). The Company reviews and revises annually its estimated costs associated with well abandonment and dismantling of oil and gas producing properties. 60 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 21.Taxes Current taxes Consolidado Controladora Ativo Circulante Passivo Circulante Ativo Circulante Taxes in Brazil 3,743 2,705 242 370 1,520 1,297 Taxes Abroad 96 118 168 287 − − 3,839 2,823 410 657 1,520 1,297 Consolidated Other taxes and contributions Current assets Non-current assets Current liabilities Non-current liabilities Taxes In Brazil: ICMS/ Deferred ICMS (VAT) 3,151 4,707 2,363 2,090 4,081 3,386 − − PIS and COFINS/ Deferred PIS and COFINS (Taxes on Revenues) 2,913 2,201 7,913 7,923 1,902 784 − − CIDE 72 35 − − 449 20 − − Production Taxes (Special Participation / Royalties) − 2,428 4,031 − − Withholding income tax and social contribution − 1,698 1,290 60 − Refis and Prorelit − 1,068 − 43 − Others 585 195 719 610 956 745 − − 6,721 7,138 10,995 10,623 12,582 10,256 103 − Taxes abroad 172 162 22 22 557 540 − − 6,893 7,300 11,017 10,645 13,139 10,796 103 − Parent Company ICMS/ Deferred ICMS (VAT) 2,700 3,829 2,291 1,940 3,830 3,080 − − PIS and COFINS/ Deferred PIS and COFINS (Taxes on Revenues) 1,762 1,639 7,194 7,003 1,745 625 − − CIDE 72 35 − − 449 20 − − Production Taxes (Special Participation / Royalties) − 2,428 4,031 − − Withholding income tax and social contribution − 1,621 1,233 − − Refis and Prorelit − 1,068 − 43 − Others 452 106 − − 621 518 − − 4,986 5,609 9,485 8,943 11,762 9,507 43 − (*) The values of other taxes in non-current liabilities are classified in "other non-current liabilities" 21.2. Tax amnesty program - Programa de Recuperação Fiscal (REFIS) On July 16, 2015 Petrobras paid R$ 1,580 (R$ 1,183 in cash and R$ 397 in tax credits) related to a definitive ruling at the administrative stage with respect to a tax deficiency notice issued by the Brazilian Federal Tax Authorities. The notice is related to the tax on financial operations ( Imposto sobre operações financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries in 2008. In addition, Joint Ordinance 1,064 ( Portaria Conjunta RFB/PGFN 1.064 ) issued by the Brazilian Federal Tax Authorities and by the Brazilian Federal Tax Attorney General's Office, and Normative Instruction 1,576/15 ( Instrução Normativa RFB 1.576/15 ) issued by the Brazilian Federal Tax Authorities, both published on August 3, 2015, clarified that taxpayers had an opportunity for relief in connection with additional existing federal tax debts, through the tax amnesty program created under Law 12,996/14 – Programa de Recuperação Fiscal ( REFIS ). The Company has decided to adhere to the REFIS to pay for the tax liabilities set out as follows: - Pay amounts due according to the tax deficiency notices issued by the Brazilian Federal Tax Authorities related to the tax on financial operations ( IOF ) applicable to intercompany loans made by Petrobras to its foreign subsidiaries in 2007, 2009 and 2010 and to pay amounts due related to the IOF applicable to similar intercompany loans made in other periods, for which a tax deficiency notice has not been issued (2011 and 2012), in the amount of R$ 3,118. The Company modified its procedures with respect to the payment of the IOF applicable to transactions in 2013 and, therefore, it does not expect any additional tax deficiency notices. 61 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - Pay the tax deficiency notices issued by the Brazilian Federal Tax Authorities related to the alledged failure to withhold income tax ( imposto de renda retido na fonte - IRRF ) on amounts Petrobras paid to its former subsidiary Petrobras International Finance Company (PifCo) with respect to crude oil and oil product imports between 1999 and 2002, 2004, 2005 and 2007 to 2012, in the amount of R$ 2,840. - Penalties for noncompliance with customs clearance procedures on crude oil and oil product imports from 2008 to 2013, in the amount of R$ 46. - Inflation indexation of REFIS in the amount of R$ 33 in the period relating to the fourth quarter of 2015. The Company will pay those federal tax liabilities in 30 monthly installments following an immediate payment of 20% of the total amount due (after the reductions provided by the tax amnesty program) and using tax credits (tax loss carryforwards) to pay for interest and penalties. The deadline to adhere to the REFIS was September 25, 2015. As a result, in the period from January to December, 2015, the Company recognized a total expense of R$ 7,617 in 2015, of which R$ 5,090 was recognized as other taxes expenses and R$ 2,527 as finance expenses. In the same period, the Company paid a total amount of R$ 6,527, of which R$ 3,467 was paid in cash, R$ 1,806 by using tax credits and R$ 1,254 by using judicial deposits. 21.3. Tax amnesty programs – State Tax ( Programas de Anistias Estaduais ) In 2015, due to amnesty for settlement of taxes administered by the states, VAT tax (ICMS), the Company joined the payment programs in cash of tax liabilities. Date State Tax Law/Decree Amount July/15 RJ 7,020/2015 619 September/15 ES 10,376/2015 348 November/15 DF 5,463/2015 75 December/15 BA 13,449/2015 146 December/15 PA 1,439/2015 32 2015 Several 9 Total 1,229 As a result of those settlement agreements, the Company recognized a total expense of R$ 1,229, including R$1,046 as other taxes expenses and R$ 183 as finance expense. Reduction tax litigation program (Programa de Redução de Litígios Tributários – PRORELIT) On October 30, 2015, Petrobras entered into the PRORELIT, established by Law No. 13,202/15 (Measure Conversion Act No. 685/15) paying R$ 67, of which R$ 20 in cash and R$ 47 in tax credits in order to reduce debts related to customs fines against the Company in 2014 and 2015 and to tax fines raised by to improper deduction of tax bases in 2003 and 2004. Therefore, the Company charged to income R$ 67, of which R$ 28 was recognized in other taxes expenses and R$ 39 in finance expenses. Brazilian income taxes on income of companies incorporated outside Brazil As of December 31, 2015 the Company has recognized additional income taxes expenses of R$ 2,528 related to Brazilian income taxes on income generated during the year ended December 31, 2015 by companies incorporated outside Brazil, as set out in the amendments to Brazilian Tax Law (Law 12.973/2014) . 62 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred income tax and social contribution - non-current a) Changes in deferred income tax and social contribution are set out below: Consolidado Controladora Imobilizado Custo com prospecção Outros Emprésti- mos, contas a receber / pagar e financia-mentos Arrenda-mentos mercantis financeiros Provisão para processos judiciais Prejuízos fiscais Estoques Juros sobre capital próprio Outros Total Total Balance at January 1, 2014 (31,405) (9,143) 4,648 (1,214) 957 9,354 1,292 3,163 1,789 (20,559) (24,259) Recognized in the statement of income for the year (4,844) 8,908 1,238 (85) 420 5,932 4 (3,163) (385) 8,025 8,555 Recognized in shareholders’ equity − − 4,752 (97) − 2,698 7,353 6,815 Cumulative translation adjustment − (314) 9 − (4) 35 6 − 258 (10) − Others (*) − (46) (15) (177) 24 (130) − − 156 (188) (173) Balance at December 31, 2014 (36,249) (595) 10,632 (1,573) 1,397 15,191 1,302 − 4,516 (5,379) (9,062) Recognized in the statement of income for the period (4,061) 5,894 739 186 1,712 6,789 74 (1) (2,421) 8,911 8,047 Recognized in shareholders’ equity − − 20,961 − − (336) − − (54) 20,571 17,991 Cumulative translation adjustment − 106 2 − (14) 501 (4) 1 (274) 318 − Use of tax credits - REFIS and PRORELIT − (1,853) (1,853) (1,853) Others − (362) 296 21 (3) 73 7 − (16) 16 33 Balance at December 31, 2015 (40,310) 5,043 32,630 (1,366) 3,092 20,365 1,379 − 1,751 22,584 15,156 Deferred tax assets 2,673 − Deferred tax liabilities (8,052) (9,062) Balance at December 31, 2014 (5,379) (9,062) Deferred tax assets 23,490 15,156 Deferred tax liabilities (906) − Balance at December 31, 2015 22,584 15,156 (*) Relates, primarily, to disposal of interests in investees or mergers. 63 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Timing of reversal of income taxes Deferred tax assets were recognized based on projections of taxable profit in future periods supported by the Company’s 2015-2019 Business and Management Plan (BMP). The main goals and objectives outlined in its business plan include business restructuring, a divestment plan, demobilization of assets and reducing operating expenses. Management considers that the deferred tax assets will be realized to the extent the deferred tax liabilities are reserved and expected taxable events occur, based on its 2015-2019 Business and Management Plan. The estimated schedule of recovery/reversal of net deferred tax assets (liabilities) recoverable (payable) as of December 31, 2015 is set out in the following table: Deferred income tax and social contribution Consolidated Parent Company Assets Liabilities Assets Liabilities 2016 5,116 83 3,202 − 2017 1,622 76 − − 2018 483 101 − − 2019 3,860 128 3,026 − 2020 2,691 102 2,205 − 2021 7,781 105 6,723 − 2022 and thereafter 1,937 311 − − Recognized deferred tax credits 23,490 906 15,156 − In Brazil 3,917 − − − Abroad 9,513 − − − Unrecognized deferred tax credits 13,430 − − − Total 36,920 906 15,156 − Unrecognized tax loss carryforwards in Brazil, in the amount of R$ 2,242, arising from accumulated tax losses of subsidiaries that have a history of losses, subject to offset them against future taxable profits in the companies that they were generated without limitation of period. Note that there is not, for companies that have a history of loss, forecast taxable income to allow the offsetting of such claims. As of December 31, 2015, the Company had tax loss carryforwards from companies abroad, for which no deferred tax assets have been recognized, in the amount of R$ 9,513 (R$ 8,501 as of December 31, 2014) resulting from net operating losses, mainly from oil and gas exploration and production and refining activities in the United States in the amount of R$ 7,816 (R$ 4,868 as of December 31, 2014), as well as Spanish companies in the amount of R$ 1,697 (R$1,289 in 2014). In 2014 the Company had tax loss carryforwards from Dutch companies in the amount of R$ 2,344 which were fully offset in 2015, not leaving tax credit unrecognized for that country. An aging of the unrecognized tax carryforwards, from companies abroad, classified by lapse of the applicable statute of limitations is set out below: Year Lapse of Statute of Limitations 2020 152 2021 537 2022 243 2023 228 2024 293 2025 23 2026 442 2027 508 2028 613 2029 772 2030 and thereafter 5,702 Total 9,513 64 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Consolidated Parent Company Loss before income taxes (41,229) (25,816) (42,883) (30,247) Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) 14,018 8,777 14,580 10,284 Adjustments to arrive at the effective tax rate: Different jurisdictional tax rates for companies abroad (1,388) 1,212 − − Brazilian income taxes on income of companies incorporated outside Brazil (2,528) − (2,528) − Tax incentives 43 60 − 9 Tax loss carryforwards (unrecognized tax losses) (1,864) (3,271) − − Write-off - overpayments incorrectly capitalized (note 3) − (2,223) − (1,699) Non taxable income (deductible expenses), net (*) (2,081) (665) (3,997) (39) Others (142) 2 (8) − Income tax and social contribution 6,058 3,892 8,047 8,555 Deferred income tax and social contribution 8,911 8,025 8,047 8,555 Current income tax and social contribution (2,853) (4,133) − − 6,058 3,892 8,047 8,555 Effective Tax Rate of income tax and social contribution 14.7% 15.1% 18.8% 28.3% (*) Includes the principal portion of the IOF tax contingency (as set out in note 21.2) and share of earnings in equity-accounted investees. 65 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 22.Employee benefits (Post-Employment) The balance of employee benefits (post-employment) are set out below: Consolidated Parent Company Liabilities Petros pension plan 23,185 20,916 22,110 19,924 Petros 2 pension plan 277 762 231 664 AMS medical plan 26,369 23,957 24,641 22,546 Other plans 343 283 − − 50,174 45,918 46,982 43,134 Current 2,556 2,115 2,436 2,026 Non-current 47,618 43,803 44,546 41,108 50,174 45,918 46,982 43,134 Petros Plan and Petros 2 Plan The Company’s post-retirement plans are managed by Fundação Petrobras de Seguridade Social (Petros), which was established by Petrobras as a nonprofit legal entity governed by private law with administrative and financial autonomy. a) Petros Plan - Fundação Petrobras de Seguridade Social The Petros Plan was established by Petrobras in July 1970 as a defined-benefit pension plan and currently provides post-retirement benefits for employees of Petrobras and Petrobras Distribuidora S.A., in order to complement government social security benefits. The Petros Plan has been closed to new participants since September 2002. Petros performs an annual actuarial review of its costs using the capitalization method for most benefits. The employers (sponsors) make regular contributions in amounts equal to the contributions of the participants (active employees, assisted employees and retired employees), on a parity basis. The Conselho Nacional de Previdência Complementar - CNPC (National Post-retirement Benefits Council) enacted the Resolução 22/2015 determining that, in case of a deficit amount higher than 1% of the duration less four times the total actuarial liability (ceiling amount), a deficit equating planning must be prepared and approved by the Executive Council of the Pension Plan. Petros’ financial statements for 2015 will be presented to the Superintendência de Previdência Complementar – PREVIC (Superintendency of Post-retirement Benefits) by July 31, 2016 and in the event of a deficit higher than the ceiling amount established by the Resolution 22/2015, the Pension Plan will be require to initiate a deficit equating planning in 60 calendar days, beginning on the date of Executive Council approval. Accordingly, participants of the plan and their employers (sponsors) will be called to cover this deficit, pursuant to Brazilian Law (Constitutional Amendment 20/1998 and Complementary Law 109/2001), based on their respective proportions of regular contributions. The limit established by Resolução 22/2015 is determined by the following formula: 1% (duration of liabilities deducted by 4 years) x (total actuarial obligation). As of December 31, 2015, the balance of the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008 is R$ 11,856 (R$ 11,484 in the parent company). The TCF is a financial commitment agreement to over obligations with the pension plan, which amounts are due in 20 years, with 6% p.a. semiannual coupon payments based on the updated balance. The Company has provided crude oil and oil products pledged as security for the TFC totaling R$ 6,711, which are been reviewed. The employers' expected contributions to the plan for 2016 are R$ 701 (R$ 665 in the parent company) and interest payments on TCF R$736 (R$ 713 in the parent company). The duration of the actuarial liability related to the plan as of December 31, 2015 is 10.06 years. 66 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Petros 2 Plan - Fundação Petrobras de Seguridade Social Petros 2 Plan was established in July 2007 by Petrobras and certain subsidiaries as a variable contribution plan recognizing past service costs for contributions for the period from August 2002 to August 29, 2007. The Petros 2 Plan currently provides post-retirement benefits for employees of Petrobras, Petrobras Distribuidora S.A., Stratura Asfaltos, Termobahia, Termomacaé, Transportadora Brasileira Gasoduto Brasil-Bolívia S.A. – TBG, Petrobras Transporte S.A. – Transpetro and Petrobras Biocombustível. The plan is open to new participants although there will no longer be payments relating to past service costs. Certain elements of the Petros 2 Plan have defined benefit characteristics, primarily the coverage of disability and death risks and the guarantee of minimum defined benefit and lifetime income. These actuarial commitments are treated as defined benefit components of the plan and are accounted for by applying the projected unit credit method. Contributions paid for actuarial commitments that have defined contribution characteristics are accrued monthly in the statement of income and are intended to constitute a reserve for programmed retirement. The contributions for the portion of the plan with defined contribution characteristics were R$ 866 in 2015 (R$ 751 in the Parent Company).in 2015. The defined benefit portion of the contributions was suspended from July 1, 2012 to June 30, 2015, as determined by the Executive Council of Petros, based on advice of the actuarial consultants from Petros. Therefore, the entire contributions are being appropriated to the individual accounts of plan participants. For 2016 the employers' expected contributions to the defined contribution portion of the plan are R$ 1,013 (R$846 in the Parent Company). The duration of the actuarial liability related to the plan, as of December 31, 2015 is 29.58 years. Other plans The Company also sponsors other pension and health care plans of certain of its Brazilian and international subsidiaries, including plans with defined benefit characteristics abroad, for subsidiaries in Argentina, Japan and other countries. Most of these plans are unfunded and their assets are held in trusts, foundations or similar entities governed by local regulations. Pension Plans assets Pension plans assets follow a long term investment strategy based on the risks assessed for each different class of assets and provide for diversification, in order to lower portfolio risk. The portfolio profile must comply with the Brazilian National Monetary Council (Conselho Monetário Nacional – CMN) regulations. Petros establishes investment policies for 5-year periods, reviewed annually. Petros uses an asset liability management model (ALM) to address net cash flow mismatches of the benefit plans, based on liquidity and solvency parameters, simulating a 30-year period. Portfolio allocation limits for the period between 2016 and 2020 for the Petros Plan of the Petrobras Group are 30% to 90% in fixed-income securities, 6% to 45% in variable-income securities, 2% to 8% in real estate, 0% to 15% in loans to participants, 0% to 10% in structured finance projects and up to 0% in variable-income securities abroad. Allocation limits for Petros 2 Plan for the same period are: 60% to 90% in fixed-income securities, 0% to 20% in variable-income securities, 0% to 5% in real estate, 0% to 15% in loans to participants, 0% to 8% % in structured finance projects and 0% in variable-income securities abroad. 67 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The pension plan assets by type of asset are set out following: Consolidated Type of asset Quoted prices in active markets Unquoted prices Total fair value % Total fair value % Fixed income 17,033 4,250 21,283 43 20,493 38 Corporate bonds − 620 620 994 Government bonds 17,033 − 17,033 15,621 Other investments − 3,630 3,630 3,878 Variable income 16,826 658 17,484 36 23,067 43 Common and preferred shares 16,826 − 16,826 22,108 Other investments − 658 658 959 Structured investments − 3,819 3,819 8 4,252 8 Private equity funds − 3,490 3,490 3,791 Venture capital funds − 37 37 53 Real estate funds − 292 292 408 Real estate properties − 4,203 4,203 9 3,814 7 33,859 12,930 46,789 96 51,626 96 Loans to participants − 2,074 2,074 4 1,898 4 48,863 100 53,524 100 As of December 31, 2015, the investment portfolio included Petrobras’ common and preferred shares in the amount of R$ 256 and R$ 223, respectively, and real estate properties leased by the Company in the amount of R$ 525. Loans to participants are measured at amortized cost, which is considered to be an appropriate estimate of fair value. Medical Benefits: Health Care Plan - Assistência Multidisciplinar de Saúde (“AMS”) Petrobras, Petrobras Distribuidora - BR, Petrobras Transporte S.A. – Transpetro, Petrobras Biocombustível, Transportador Brasileira Gasoduto Brasil-Bolívia S.A. – TBG and Termobahia operate a medical benefit plan for their employees in Brazil (active and retired) and their dependents: the AMS health care plan. The plan is managed by the Company based on a self-supporting benefit assumption and includes health prevention and health care programs. The plan is most significantly exposed to the risk of an increase in medical costs due to new technologies and new types of coverage or to a higher level of usage of medical benefits. The Company continuously improves the quality of its technical and administrative processes, as well as the health programs offered to beneficiaries in order to hedge such risks. The employees make fixed monthly contributions to cover high-risk procedures and variable contributions for a portion of the cost of the other procedures, both based on the contribution tables of the plan, which are determined based on certain parameters, such as salary and age levels . The plan also includes assistance towards the purchase of certain medicines in registered drugstores throughout Brazil. There are no health care plan assets. Benefits are paid and recognized by the Company based on the costs incurred by the participants The duration of the actuarial liability related to this health care plan, as of December 31, 2015 is 21.54 years. Net actuarial liabilities and expenses calculated by independent actuaries and fair value of plans assets Aggregate information is presented for other plans, whose total assets and liabilities are not material. 68 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) a) Movement in the actuarial liabilities, in the fair value of the assets and in the amounts recognized in the statement of financial position Pension Plan Medical Plan Other plans Pension Plan Medical Plan Other plans Petros Petros 2 Total Petros Petros 2 Total Changes in the present value of obligations Obligations at the beginning of the year 73,601 1,441 23,957 443 99,442 65,134 830 16,397 354 82,715 Interest expense: − · Term of financial commitment (TFC) 1,428 − − − 1,428 1,041 − − − 1,041 · Actuarial 7,926 188 3,065 60 11,239 7,427 106 2,292 45 9,870 Current service cost 254 107 148 38 547 137 79 422 25 663 Employee contributions 341 − − 1 342 386 − − 1 387 Benefits paid, net of assisted contributions (4,041) (16) (1,155) (14) (5,226) (2,908) (23) (930) (15) (3,876) Remeasurement: Experience (gains) / losses (1,735) 13 (2,544) (12) (4,278) 2,621 373 (824) 16 2,186 Remeasurement: (gains) / losses - demographic assumptions (152) (162) 10 (2) (306) (4,758) (129) (1,781) (13) (6,681) Remeasurement: (gains) / losses - financial assumptions (6,670) (411) 2,888 (33) (4,226) 4,522 206 8,382 14 13,124 Others − − − 75 75 (1) (1) (1) 16 13 Obligations at the end of the year 70,952 1,160 26,369 556 99,037 73,601 1,441 23,957 443 99,442 Changes in the fair value of plan assets Fair value of plan assets at the beginning of the year 52,685 679 − 160 53,524 52,619 546 − 97 53,262 Interest income 6,729 88 − 9 6,826 6,724 69 − 8 6,801 Contributions paid by the sponsor (Company) 644 − 1,155 18 1,817 579 − 930 12 1,521 Contributions paid by participants 341 − − 1 342 386 − − 1 387 Term of financial commitment (TFC) paid by the Company 550 − − − 550 478 − − − 478 Benefits paid, net of assisted contributions (4,041) (16) (1,155) (14) (5,226) (2,908) (23) (930) (15) (3,876) Remeasurement: Return on plan assets lower than interest income (9,141) 132 − (3) (9,012) (5,191) 87 − 9 (5,095) Others − − − 42 42 (2) − − 48 46 Fair value of plan assets at the end of the year 47,767 883 − 213 48,863 52,685 679 − 160 53,524 Amounts recognized in the Statement of Financial Position Present value of obligations 70,952 1,160 26,369 556 99,037 73,601 1,441 23,957 443 99,442 ( -) Fair value of plan assets (47,767) (883) − (213) (48,863) (52,685) (679) − (160) (53,524) Net actuarial liability as of December 31, 23,185 277 26,369 343 50,174 20,916 762 23,957 283 45,918 Changes in net actuarial liability Balance as of January 1, 20,916 762 23,957 283 45,918 12,515 284 16,397 257 29,453 (+) Remeasurement effects recognized in other comprehensive income 584 (692) 354 (44) 202 7,576 363 5,777 8 13,724 (+) Costs incurred in the period 2,879 207 3,213 89 6,388 1,881 116 2,714 62 4,773 (-) Contributions paid (644) − (1,155) (18) (1,817) (579) − (930) (12) (1,521) (-) Payments related to Term of financial commitment (TFC) (550) − − − (550) (478) − − − (478) Others − − − 33 33 1 (1) (1) (32) (33) Balance as of December 31, 23,185 277 26,369 343 50,174 20,916 762 23,957 283 45,918 69 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Components of defined benefit cost Consolidated Pension Plan Medical Plan Other Plans Total Petros Petros 2 AMS Current service cost 254 107 148 38 547 Interest cost over net liabilities / (assets) 2,625 100 3,065 51 5,841 Net costs for the year 2,879 207 3,213 89 6,388 Related to active employees: Included in the cost of sales 841 105 638 6 1,590 Operating expenses in the statement of income 437 86 406 79 1,008 Related to the assisted 1,601 16 2,169 4 3,790 Net costs for the year 2,879 207 3,213 89 6,388 Current service cost 137 79 422 25 663 Interest cost over net liabilities / (assets) 1,744 37 2,292 37 4,110 Net costs for the year 1,881 116 2,714 62 4,773 Related to active employees: Included in the cost of sales 602 61 812 − 1,475 Operating expenses in the statement of income 329 50 424 57 860 Related to the assisted 950 5 1,478 5 2,438 Net costs for the year 1,881 116 2,714 62 4,773 c) Sensitivity analysis of the defined benefit plans The effect of a 100 basis points (bps) change in the assumed discount rate and medical cost trend rate is as set out below: Consolidated Discount rate Rate of changes of medical and hospital changes Pension Benefits Medical Benefits Medical Benefits + 100 bps - 100 bps + 100 bps - 100 bps + 100 bps - 100 bps Pension Obligation (5,830) 6,940 (2,818) 3,426 3,519 (2,947) Current Service cost and interest cost (305) 369 (238) 282 618 (512) d) Significant actuarial assumptions Assumptions Discount rate - (real rate ) 7.33% (1) / 7.28% (2) / 7.32% (3) 6.14% (1) / 6.20% (2) / 6.15% (3) Expected Inflation (Brazilian price index - IPCA) 6.87% (1) (2) (3) (4) 6.50% (1) (2) (3) (4) Nominal discount rate (real rate + inflation) 14.70% (1) / 14.65% (2) / 14.69% (3) 13.04% (1) / 13.10% (2) / 13.05% (3) Expected salary growth - real rate 1.48% (1) / 2.79% (2) 1.761% (1) / 3.77% (2) Expected salary growth - nominal (real rate + Inflation) 8.45% (1) / 9.85% (2) 8.37% (1) / 10.52% (2) Medical plan turnover 0.753% p.a (5) 0.642% p.a (5) Pension plan turnover Null Null Expected changes in medical and hospital costs 14.92% to 3.70%p.a (6) 14.47% to 3.00% p.a (6) Mortality table EX-PETROS 2013 (both genders) (1) (3) AT-2000 female, smoothed in a 10% coefficient (2) EX-PETROS 2013 (both genders) (1) (3) AT-2000 female, smoothed in a 10% coefficient (2) Disability table TASA 1927 (1) (3) / Álvaro Vindas (2) TASA 1927 (1) (3) / Álvaro Vindas (2) Mortality table for disabled participants AT 49 male increased in 10% (1) (3) IAPB 1957 low (2) AT 49 male increased in 10% (1) (3) IAPB 1957 low (2) Age of retirement Male, 57 years / Female, 56 years (7) Male, 57 years / Female, 56 years (7) (1) Petros Plan for Petrobras Group. (2) Petros 2 Plan. (3) AMS Plan. (4) Inflation effects market at 6.87% for 2016, reaching 3.70% in 2030. (6) Decreasing rate, converging in 30 years to the long-term expected inflation. Refers only to Petrobras (sponsor) rate. (7) Except for Petros 2 Plan, for which it was used the eligibility as the rules of Regime Geral de Previdência Social(RGPS), and rules of the plan. 70 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) e) Expected maturity analysis of pension and medical benefits Consolidated Pension plan Medical plan Other plans Total Petros Petros 2 AMS Up to 1 year 5,005 58 1,116 9 6,188 1 to 2 years 4,832 59 1,148 8 6,047 2 to 3 years 4,666 60 1,189 6 5,921 3 to 4 years 4,491 59 1,221 6 5,777 Over 4 years 51,958 924 21,695 527 75,104 Total 70,952 1,160 26,369 556 99,037 Other defined contribution plans Petrobras, through its subsidiaries in Brazil and abroad, also sponsors other defined contribution pension plans for employees. Contributions paid in 2015, in the amount of R$ 25 were recognized in the statement of income. 71 Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State
